IN THE SUPREME COURT OF NORTH CAROLINA

                                    2022-NCSC-143

                                       No. 21A21

                                Filed 16 December 2022

UNITED DAUGHTERS OF THE CONFEDERACY, NORTH CAROLINA
DIVISION, INC., and JAMES B. GORDON CHAPTER #211 of THE UNITED
DAUGHTERS OF THE CONFEDERACY, NORTH CAROLINA DIVISION, INC.

               v.
CITY OF WINSTON-SALEM, by and through ALLEN JOINES, MAYOR OF
WINSTON-SALEM, NORTH CAROLINA, FORSYTH COUNTY; COUNTY OF
FORSYTH, NORTH CAROLINA, by and through DAVID R. PLAYER,
CHAIRMAN OF THE BOARD OF COMMISSIONERS; and WINSTON
COURTHOUSE, LLC


        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 275 N.C. App. 402 (2020), affirming an order entered on 8 May

2019 by Judge Eric C. Morgan in Superior Court, Forsyth County, granting

defendants’ motions to dismiss pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the

North Carolina Rules of Civil Procedure. Heard in the Supreme Court on 29 August

2022.


        James A. Davis for plaintiff-appellants.

        Anargiros N. Kontos, Deputy City Attorney, and Angela I. Carmon, City
        Attorney, for defendant-appellee City of Winston-Salem.

        B. Gordon Watkins III, County Attorney, for defendant-appellee Forsyth
        County.

        Allman Spry Davis Leggett & Crumpler, P.A., by Jodi D. Hildebran; and
        Nelson Mullins Riley & Scarborough LLP, by Lorin J. Lapidu,s for defendant-
        appellee Winston Courthouse, LLC.
       UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court




            Mark Dorosin and Elizabeth Haddix for Chatham for All, North Carolina
            Commission on Racial & Ethnic Disparities in the Criminal Justice System,
            Dr. Joyce Blackwell, Dr. Phillip A. Clay, Algin Holloway, Patrice High, Edith
            A. Hubbard, Walter Jackson, Bradley Johnson, Philip McAlpin, Angelia Euba
            McKoy, Henry Clay McKoy, Lisa V. Moore, Moses G. Parker, Melvin L. Watt,
            Melvin L. Williams, Camille Z. Roddy, and Jimmy Barnes, amici curiae.

            Matthew R. Joyner and H. Edward Phillips for Sons of Confederate Veterans,
            amicus curiae.


            ERVIN, Justice.

¶1          In this case, plaintiff United Daughters of the Confederacy, North Carolina

     Division, Inc., challenges a decision made by defendant City of Winston Salem to

     remove a Confederate monument from the grounds of the former Forsyth County

     Courthouse.1 Although the courthouse and surrounding real property was originally

     owned by defendant Forsyth County, the County had sold the property to defendant

     Winston Courthouse, LLC, a private entity that had converted the courthouse

     building into private residential apartments, prior to the monument’s removal. The

     trial court granted defendants’ motions to dismiss for lack of subject matter

     jurisdiction pursuant to N.C.G.S. § 1A-1, Rule 12(b)(1), and failure to state a claim

     upon which relief could be granted pursuant to N.C.G.S. § 1A-1, Rule 12(b)(6), and



            1 On 1 May 2019, following the trial court’s hearing concerning defendants’ dismissal
     motions, plaintiff James B. Gordon Chapter # 211 of the United Daughters of the Confederacy
     filed a notice of voluntary dismissal without prejudice. In light of that fact, the term
     “plaintiff” as used throughout the remainder of this opinion should be understood as referring
     to the United Daughters of the Confederacy, North Carolina Division, Inc.
       UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                          2022-NCSC-143

                                        Opinion of the Court



     the Court of Appeals affirmed the dismissal order in a non-unanimous decision. The

     issue before this Court on appeal is whether the facts alleged in plaintiff’s amended

     complaint were sufficient to establish that plaintiff had standing to challenge the

     City’s action. After careful consideration of the record in light of the applicable law,

     we hold that, even though plaintiff lacks standing to proceed in this case, the trial

     court erred in dismissing the amended complaint with prejudice. As a result, we

     affirm the decision of the Court of Appeals, in part; reverse that decision, in part; and

     remand this case to Superior Court, Forsyth County, for further proceedings not

     inconsistent with this opinion.

                                 I.    Factual Background

     A. Substantive Facts

¶2         Plaintiff is a nonprofit corporation organized under the laws of the State of

     North Carolina, having first registered with the Secretary of State in 1992. According

     to the allegations contained in plaintiff’s amended complaint, in 1903 the James B.

     Gordon Chapter #211 of the United Daughters of the Confederacy “began a movement

     to place a Confederate monument in Court House Square in Winston, North

     Carolina.” In its complaint, plaintiff alleges that the local chapter had approved a

     proposed design for the monument, initiated plans “to obtain a monument at a cost

     of no more than $3,000.00,” and launched a fundraising campaign to raise money for

     the monument’s construction.
       UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



¶3          Plaintiff further alleges that, “on or about March 1, 1905, the Forsyth County

     Board of County Commissioners issued an order granting to the Plaintiff, formerly

     known as the Daughters of the Confederacy, permission to erect a memorial to the

     fallen soldiers of the Confederacy . . . upon property of the County of Forsyth.”2 In

     addition, the complaint alleges that, “on or about October 4, 1905, a ceremony

     sanctioned by the Board of County Commissioners was conducted during which the

     Confederate Monument was dedicated.” Finally, the amended complaint alleges that,

     sometime around March 2012, while acting “on behalf of the County of Forsyth, North

     Carolina,” Ashley Neville and John Salmon of Ashley Neville, LLC, nominated the

     old Forsyth County Courthouse for placement on the National Register of Historic

     Places, with that nomination having been accepted “[o]n or about April 23, 2013[.]”

     Plaintiff never makes any claim to own the monument or to have any sort of

     contractual or property interest in it.

¶4          On 18 March 2014, the County executed a general warranty deed conveying

     the old Forsyth County Courthouse and the surrounding real property to Winston

     Courthouse, a private real estate developer, by means of a deed that expressly

     excluded from the sale “a plaque mounted inside the building, time capsule currently

     buried inside the building, and public monuments located outside of the building on




            2 The complaint does not clearly indicate whether the reference to “plaintiff” in this
     part of the amended complaint refers to the statewide organization or the local chapter.
       UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                         2022-NCSC-143

                                       Opinion of the Court



     the land” and provided that Winston Courthouse “agrees to execute necessary

     easements (in form and content that are reasonably acceptable to both parties) to

     allow [the County] continued access to maintain and/or remove these items from the

     land at the expense of [the County].” Subsequently, Winston Courthouse converted

     the old courthouse building into private residential apartments, with the building

     having been exclusively used for residential purposes since April 2015. Plaintiff has

     not alleged or shown that any of the easements contemplated by the deed were ever

     executed or recorded.

¶5         On 18 August 2017, shortly after an outbreak of violence in Charlottesville,

     Virginia, related to the proposed removal of a statue of Robert E. Lee, the monument

     was vandalized, with the word “Shame” having been spray painted upon it. According

     to Assistant City Manager Damon Dequenne, local law enforcement officers

     subsequently received complaints from a resident of the Winston Courthouse

     apartments who was “upset about armed guards patrolling the [monument]” after

     this incident. On 20 August 2017, local law enforcement officers identified “eight (8)

     concerned citizens standing guard near the [monument].”

¶6         In September 2017, Winston-Salem Mayor Allen Joines contacted Salem

     Cemetery and proposed that the monument be relocated to the cemetery, a

     proposition that the Salem Cemetery Board considered and approved on 24 October

     2017. On 25 December 2018, the monument was vandalized a second time, with the
       UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                           Opinion of the Court



     words “Cowards & Traitors” having been spray-painted on it. According to Mr.

     Dequenne, this incident “raised concerns that someone might try to topple the

     [monument] in a manner similar to that in Chapel Hill and other cities” and that “any

     efforts to topple the [monument] might result in injury to persons on the sidewalk as

     well as private property.”

¶7         On 31 December 2018, City Attorney Angela Carmon sent a letter to plaintiff’s

     president and registered agent and to Winston Courthouse’s management regarding

     the recent acts of vandalism at the monument.3 According to Ms. Carmon, the events

     in question had “invoke[d] significant concern about the safety of the [monument] and

     the potential for confrontation, breaches of the peace[,] and other nuisance type

     conduct similar to that endured by other cities,” with the City not being “in a position

     to provide constant security checks necessary for the protection of the [monument]

     and to mitigate the recuring acts of vandalism.” In addition, Ms. Carmon stated that

     the monument “does not appear” to be “publicly owned” and that “[c]laims of

     ownership of the [monument] have come from the United Daughters of the

     Confederacy.” In light of existing “concerns for overall public safety and protection of

     the [monument],” Ms. Carmon “direct[ed] [plaintiff] to remove and relocate by

     January 31st the [monument] from its present location to a more secure location

     where the same can be protected from vandals and others looking to create a


           3   Ms. Carmon’s letter was also addressed to a representative of the local chapter.
       UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                          2022-NCSC-143

                                        Opinion of the Court



     Charlottesville type incident in Winston-Salem,” noting that a “[f]ailure to comply

     with this direction may result in the [C]ity seeking a court order for the removal and

     relocation of the [monument] to preserve the same and to address public safety

     concerns[.]” On 8 January 2019, counsel for Winston Courthouse sent a letter to

     plaintiff’s representatives stating that “the recent controversy, press reports, and

     references to potential violence have raised serious concerns for some of [Winston

     Courthouse’s] residents” and that, “in order to protect the residents and the

     [p]roperty,” Winston Courthouse “cannot allow the [monument] to remain on the

     [p]roperty.”

¶8         At the public comment portion of the 7 January 2019 Winston-Salem City

     Council meeting, several City residents spoke in favor of removing or relocating the

     monument. On 13 January 2019, protests occurred near the monument during which

     people expressed both support for and opposition to the monument’s continued

     presence in its current location. According to Assistant City Manager Dequenne, the

     Winston-Salem Police Department “planned and executed a riot and emergency type

     operation using ninety-three (93) officers who expended in excess of four-hundred and

     sixty-five (465) man hours . . . in an effort to protect the [monument] and the public.”

     In addition, Mr. Dequenne noted that the police department’s bike patrol had

     continued to actively monitor the monument following the initial act of vandalism

     that occurred in 2017.     Additional City residents voiced strong support for the
       UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



     removal of the monument during the public comment portion of the 22 January 2019

     City Council meeting, with some speakers having suggested that the monument

     should be destroyed rather than relocated.

¶9          On 25 January 2019, counsel for plaintiff hand-delivered a letter to defendants

     in which it requested a 60-day extension of the deadline for the removal of

     monument.4 On 30 January 2019, Mr. Dequenne issued a notice declaring that the

     monument was a public nuisance in accordance with N.C.G.S. § 160A-93 and Winston

     Salem City Code § 62-3(b) on the grounds that “the continued presence of the

     [monument] at its current location is detrimental to the safety and longevity of the

     [monument] and prejudicial to public safety.” In support of this determination, Mr.

     Dequenne pointed to “all that has occurred with Confederate Statues over the past

     sixteen months,” including (1) “the toppling of the [Silent Sam] statue in August 2018

     in Chapel Hill”; (2) “the December 2018 vandalism [of the monument] in Winston-

     Salem”; (3) “the expressions of concern regarding citizen safety both in 2017 and

     2018”; (4) “the protest events here in Winston-Salem”; (5) “comments made at the

     Winston-Salem City Council’s public comment periods”; (6) “calls for destruction of

     the [monument]”; and (7) “the potential for toppling the same,” all of which caused




            4 Although the 25 January 2019 letter is not included in the record, other portions of
     the record suggest that the letter advanced many of the same legal arguments regarding the
     monument upon which plaintiff has relied before this Court.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       him to conclude that “the potential for harm to the [monument] and citizens was

       legitimate and the potential for harm looming.”

¶ 10         On the same day, City Attorney Carmon denied plaintiff’s request for

       additional time to remove the monument on the grounds that “the totality of the

       circumstances suggests that [plaintiff’s] request is made in an effort to cause an

       unnecessary delay in action by the City,” with plaintiff having been “made aware of

       the City’s public-safety related concerns regarding the [monument] more than sixteen

       (16) months ago.”     As a result, despite the existence of uncertainly about the

       ownership of the monument, the City indicated that it would, in accordance with the

       earlier public nuisance declaration, summarily remove the monument from the old

       courthouse property without seeking a court order. Winston Courthouse agreed to

       cooperate with the City’s efforts to remove the monument.

¶ 11         On 12 March 2019, the City had the monument removed from the old

       courthouse property and placed in storage, where it would remain until it could be

       moved to the Salem Cemetery. At that time, the City informed plaintiff that it was

       “more than willing to make the [monument] available to [plaintiff if] it wish[ed] to

       retrieve the [monument] from storage” and that it would pay for the monument’s

       relocation, at no cost to plaintiff, “upon property [where] [plaintiff] has clear written

       permission to place the [monument], provided the location is not prejudicial to public

       safety.”
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                           Opinion of the Court



       B. Procedural History

¶ 12          On 31 January 2019, plaintiff filed a complaint against the City and the

       County in which it sought the issuance of a temporary restraining order and

       preliminary injunction enjoining defendants “from taking affirmative action to

       remove or relocate the [monument] prior to a full adjudication of the respective rights

       and obligations of the Parties[.]” On 6 February 2019, plaintiff filed an amended

       complaint in which it added the local chapter as a party plaintiff and Winston

       Courthouse as a party defendant and sought the entry of a declaratory judgment to

       determine (1) “the Parties’ respective rights, duties, privileges, obligations, liabilities,

       [and] immunities with regard to the [monument]” and (2) “[w]hether the City of

       Winston-Salem [has] misapplied [N.C.G.S. §] 160A-193 and City Ordinance 62-3(b)

       in declaring [that] the [monument] constitutes [a] Public Nuisance,” as well as the

       issuance of a preliminary injunction precluding the relocation of the monument

       pending resolution of its request for a declaratory judgment. After a hearing held on

       31 January 2019, Judge Stanley L. Allen entered an order on 25 February 2019 in

       which he denied plaintiff’s request the for the entry of a temporary restraining order.5

¶ 13          On 8 March 2019, defendants filed separate motions to dismiss the amended

       complaint for lack of subject matter jurisdiction pursuant to N.C.G.S. § 1A1, Rule



              5Although Winston Courthouse was not named as a party defendant in the original
       complaint, the order notes that its attorney appeared at the hearing and argued that the
       motion should be denied.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                           2022-NCSC-143

                                         Opinion of the Court



       12(b)(1), and failure to state a claim upon which relief can be granted pursuant to

       N.C.G.S. § 1A-1, Rule 12(b)(6), in which they argued, among other things, that

       plaintiff lacked standing to challenge the City’s decision to remove the monument.

       On 20 March 2019, plaintiff filed a second amended motion for the issuance of a

       preliminary injunction in which it alleged that the City had acted unlawfully and in

       violation of plaintiff’s due process rights by removing the monument prior to a

       determination concerning the merits of defendants’ dismissal motion and sought the

       entry of an order requiring the City to return the monument to the courthouse

       property. In an affidavit filed in response to plaintiff’s motion, Winston Courthouse’s

       manager asserted that Winston Courthouse would be “irreparably harmed” if the

       monument were to be returned to the old courthouse property on the grounds that

       the restoration of the monument would result in an unlawful entry upon Winston

       Courthouse’s private property, force Winston Courthouse to incur additional security

       and legal expenses, and endanger the safety of its residents.

¶ 14         After a hearing held on 29 April 2019, the trial court entered an order on 8

       May 2019 granting defendants’ dismissal motions. In support of this determination,

       the trial court noted that plaintiff “has never alleged that it owns the [monument] or

       that there was ever any contract, lease, or other agreement between [plaintiff] and

       another entity requiring that the [monument] stay in its location on the land of

       [Winston Courthouse].” The trial court rejected plaintiff’s contention that it had
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                           Opinion of the Court



       standing to maintain the present action because “a specific requirement for

       membership in [p]laintiff organizations is establishing that one is a lineal descendant

       of [a Confederate soldier].” In light of the fact that plaintiff “has not alleged that it

       owns the [monument], has not alleged that it has any contractual or other legally

       enforceable right in the [monument], and has not demonstrated a legally protected

       interest that would be invaded by Defendants’ actions,” the trial court concluded that

       plaintiff had failed to establish standing. The trial court further concluded that

       plaintiff “has not established that there is any injury in fact that is either concrete or

       particularized to this specific plaintiff.” As a result, for all of these reasons, the trial

       court concluded that it lacked subject matter jurisdiction over this case and that

       plaintiff had failed to state a claim upon which relief could be granted and dismissed

       plaintiff’s amended complaint with prejudice. Plaintiff noted an appeal to the Court

       of Appeals from the trial court’s order.

       C. Court of Appeals Decision

¶ 15          In seeking relief from the trial court’s order before the Court of Appeals,

       plaintiff argued that the trial court had erred by dismissing its complaint for lack of

       standing given that it “has an abiding and cognizable legal interest in the

       [monument] because [plaintiff] is a legacy organization which raised the money

       necessary to design, build, and place the monument on [the old courthouse property]”

       and that it “was clearly and specifically threatened with adverse consequences if it
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                           Opinion of the Court



       failed or refused to remove the [m]onument.” In addition, plaintiff argued that,

       because the trial court had dismissed the amended complaint for lack of subject

       matter jurisdiction, it had erred by dismissing the amended complaint with, rather

       than without, prejudice. In plaintiff’s view, “[a] court cannot dismiss a complaint

       with prejudice if it has held that it lacks jurisdiction over the proceeding,” citing Cline

       v. Teich for Cline, 92 N.C. App. 257, 264 (1988) (vacating an order dismissing the

       plaintiff’s complaint for failure to state a claim upon which relief could be granted

       because “the district court lacked subject matter jurisdiction over the present case”

       and, for that reason, “had no authority to consider whether the [c]omplaint failed to

       state a claim.”).

¶ 16          A divided panel of the Court of Appeals affirmed the trial court’s order, with

       the majority agreeing with the trial court that plaintiff had failed to establish the

       standing needed to assert the claims alleged in the amended complaint and

       concluding that dismissal of the amended complaint with prejudice was proper.

       United Daughters of the Confederacy v. City of Winston-Salem, 275 N.C. App. 402

       (2020).   In upholding the trial court’s decision to dismiss plaintiff’s amended

       complaint with prejudice, the Court of Appeals concluded that, “even assuming

       arguendo that it was improper to dismiss the complaint with prejudice on the basis

       of Rule 12(b)(1), it was not improper to do so on the basis of Rule 12(b)(6), which

       operates as an adjudication on the merits.” Id. at 406. In view of the fact that the
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       trial court dismissed plaintiff’s amended complaint based upon both Rule 12(b)(1) and

       Rule 12(b)(6), the Court of Appeals concluded that “the trial court did not err in

       dismissing the complaint with prejudice pursuant to Rule 12(b)(6), and that any error

       in doing so pursuant to Rule 12(b)(1) was rendered harmless as a result.” Id.

¶ 17         The Court of Appeals began its discussion of the standing issue by explaining

       that, in order to show standing, “a plaintiff must demonstrate three things: injury in

       fact, a concrete and actual invasion of a legally protected interest; the traceability of

       the injury to a defendant’s actions; and the probability that the injury can be

       redressed by a favorable decision.” Id. at 407 (citing Neuse River Found., Inc. v.

       Smithfield Foods, Inc., 155 N.C. App. 110, 114 (2002)). For that reason, the Court of

       Appeals held that “[t]he mere filing of a declaratory judgment” action “is not

       sufficient, on its own, to grant a plaintiff standing.” Id. (citing Beachcomber Prop.,

       LLC v. Station One, Inc., 169 N.C. App. 820, 824 (2005)). Instead, the Court of

       Appeals held that, in order “to pursue a declaratory judgment as to its rights in the

       [monument], plaintiff had to show, at the very least, that it possessed some rights in

       the [monument]—a legally protected interest invaded by defendants’ conduct.” Id.

       As a result of the fact that, “aside from acknowledging their role in funding the

       erection of the [monument] over a century ago,” plaintiffs had alleged no ownership

       rights or other legal interest in the monument, id. at 408, the Court of Appeals

       concluded that, since plaintiff had failed to allege an “injury in fact,” the trial court
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       had not erred by dismissing plaintiff’s complaint with prejudice pursuant to Rule

       12(b)(6), id.

¶ 18          In dissenting from his colleagues’ decision to affirm the trial court’s dismissal

       order, Judge Tyson stated that he would have concluded that plaintiff had standing

       to pursue the claims asserted in the amended complaint for the purposes of obtaining

       relief from what he viewed as the “pre-emptive and unlawful actions of the City of

       Winston Salem.” Id. at 409 (Tyson, J., dissenting). According to Judge Tyson, “[t]he

       pleadings assert and the record raises factual disputes over who currently owns the

       [monument],” with plaintiff not being required “to claim sole ownership to possess

       standing in this declaratory judgment action.” Id. at 412. In Judge Tyson’s view,

       plaintiff had standing to seek the entry of the requested declaratory judgment

       because the amended complaint “clearly assert[ed] and ‘involve[d] an actual

       controversy between the parties,’ ” id at 413 (quoting Goldston v. State, 361 N.C. 26,

       30 (2006)), and because plaintiff, “[a]s an association of [c]hapters and members,” had

       associational standing to pursue its claim against defendants, id. at 414 (citing River

       Birch Assocs. v. City of Raleigh, 326 N.C. 100, 130 (1990) (holding that an association

       has standing to file an action on behalf of its individual members when “(a) its

       members would otherwise have standing to sue in their own right; (b) the interests it

       seeks to protect are germane to the organization’s purpose; and (c) neither the claim

       asserted nor the relief requested requires the participation of individual members in
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                               2022-NCSC-143

                                             Opinion of the Court



       the lawsuit” (quoting Hunt v. Wash. State Apple Advertising Comm., 432 U.S. 333,

       343 (1977)).6 Judge Tyson believed that plaintiff’s members had standing to seek

       relief from the City’s actions because “[i]t is undisputed that the [monument] was

       paid for and erected by [plaintiff’s] members and [c]hapter,” that plaintiff’s

       participation in this litigation was “directly related to the stated non-profit and

       charitable goals of the organization,” and that the “claim asserted and the relief

       requested does not require the participation of the individual members or

       [c]hapters[.]” Id.

¶ 19          In addition, Judge Tyson asserted that, “[a]s a veteran’s memorial and a war

       grave for those who did not return home and [an object] listed on the National

       Register [of Historic Places], the [monument] is arguably protected from injury or

       destruction by the ‘Veterans Memorial Preservation and Recognition Act of 2003.’ ”

       Id. at 415 (citing 18 U.S.C. § 1369 (2018) (imposing criminal penalties upon anyone

       who destroys or attempts to destroy a monument “commemorating the service of any

       person or persons in the armed forces of the United States” that is located on federally

       owned or controlled land.)). According to Judge Tyson, a “veteran” for purposes of the

       Veterans Memorial Preservation and Recognition Act includes individuals who



              6 Judge Tyson also appeared to suggest that plaintiff might have standing to maintain
       the present action pursuant to the decision of the Court of Appeals in Fuller v. Easley, 145
       N.C. App. 391, 395 (2001) (holding that a plaintiff “may have standing to bring a taxpayer
       action, not as an individual taxpayer, but on behalf of a public agency or political subdivision,
       if the proper authorities neglected or refused to act”) (cleaned up)).
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       “served for ninety days or more in the active military or [naval] service during the

       Civil War,” id. (quoting 38 U.S.C. § 1501), with the Secretary of the Army being

       directed “to furnish, when requested, appropriate Government headstones or

       markers at the expense of the United States for the unmarked graves” of various

       persons, including “Soldiers of the Union and Confederate Armies of the Civil War,”

       id. (quoting 24 U.S. § 279(a) (repealed 1 September 1973)).

¶ 20         Judge Tyson further contended that the monument was also protected by

       N.C.G.S. § 100-2.1, which provides, subject to certain exceptions, that “a monument,

       memorial, or work of art owned by the State may not be removed, relocated, or altered

       in any way without the approval of the North Carolina Historical Commission,”

       N.C.G.S. § 100-2.1(a) (2021)), and restricts the removal or relocation of an “object of

       remembrance located on public property,” § 100-2.1(b). According to Judge Tyson,

       plaintiffs “are seeking a declaratory judgment, restraining order, and injunction to

       enforce the statute, consistent with their threshold ownership of and role in securing

       and erecting the [monument] and the specific goals expressed in their charter,” with

       it being necessary to satisfy these restrictions “prior to any efforts [that] are

       commenced to alter or remove the [monument]” if it “is determined to be owned by

       the State . . . or is located on State-owned property.” Id. at 416 (emphasis in original).

¶ 21         Judge Tyson further asserted that, even though N.C.G.S. § 160A-193 “grants

       statutory authority to a municipality to act when a building or structure constitutes
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                           2022-NCSC-143

                                         Opinion of the Court



       an imminent danger to public health or safety,” before taking action “the municipality

       must comply with federal and state laws and give required notice, a hearing, and

       ample opportunity to make the structure safe.” Id. (citing Monroe v. City of New Bern,

       158 N.C. App. 275 (2003)). Judge Tyson claimed the City “would [have acted] ultra

       vires to purport to declare a [m]emorial and war grave dedicated to dead and wounded

       veterans of that county, whether owned by Forsyth County or [plaintiffs] or the State

       to be a public nuisance”; that the City had “no lawful basis to declare the [monument]

       to be a public nuisance or to pre-emptively demand then unilaterally remove it from

       a property listed on the National Register of Historic Places without prior permission

       or agreement”; and that the City could have only removed the monument “after

       compliance with the applicable federal and state statutes.” Id. at 416–17 (citing 18

       U.S.C. § 1369; 36 C.F.R. § 60.15; N.C.G.S. § 100-2.1). As a result, Judge Tyson

       concluded that plaintiff’s request for a declaratory judgment “invokes subject matter

       jurisdiction and states standing and claims for relief to survive [d]efendants’ motions

       to dismiss.” Id. at 417.

¶ 22         Finally, Judge Tyson contended that the City had “inexplicitly [sic] and

       unlawfully sought to declare the [monument] to dead and wounded veterans from

       Forsyth County to be a public nuisance, used taxpayer funds to dismantle and remove

       the [monument], and sought to relocate the [monument] to the Salem Cemetery

       without the agreement of the owners and in violation of federal and state law.” Id.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       at 418. After noting that “[t]emporary removal is permitted by agreement with the

       owner when required to preserve the [monument], which must be re-erected within

       ninety (90) days thereafter,” id. (citing N.C.G.S. § 100-.21(b)), Judge Tyson asserted

       that this statutory provision had no application to the present case because

       defendants had made “no allegations of action to physically damage the [monument]”

       or “assert[ed] any agreement with [plaintiff], the State, or any other potential owner

       to dismantle, remove, or relocate the [monument],” id. In Judge Tyson’s view, the

       majority’s decision “[did] not address, explain, distinguish[,] nor refute any of the

       rules, precedents, laws, and statutes that are plead at the trial court, cited on appeal,

       and as controlling law, are clearly applicable to the facts and record,” and that the

       trial court’s decision to dismiss plaintiff’s amended complaint with prejudice had been

       erroneous. Id. at 419. Plaintiff noted an appeal to this Court from the Court of

       Appeals’ decision based upon Judge Tyson’s dissent.

                                          II.   Analysis

       A. Standard of Review

¶ 23         This Court reviews a trial court’s decision to grant or deny a motion to dismiss

       for lack of standing using a de novo standard of view, under which it “view[s] the

       allegations as true and the supporting record in the light most favorable to the non-

       moving party,” Mangum v. Raleigh Bd. of Adjustment, 362 N.C. 640, 644 (2008), with

       this being the applicable standard of review regardless of whether the complaint is
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       dismissed for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) or for

       failure to state a claim upon which relief could be granted pursuant to Rule 12(b)(6),

       see Harris v. Matthews, 361 N.C. 265, 271 (2007) (dismissal under Rule 12(b)(1)); New

       Hanover Cnty. Bd. of Ed. v. Stein, 380 N.C. 94, 2022-NCSC-9, ¶ 21 (dismissal under

       Rule 12(b)(6)). An appellate court considering a challenge to a trial court’s decision

       to grant or deny a motion to dismiss for lack of subject matter jurisdiction may

       consider information outside the scope of the pleadings in addition to the allegations

       set out in the complaint. See Harris, 361 N.C. at 271. A complaint is properly

       dismissed pursuant to Rule 12(b)(6) “(1) when the complaint on its face reveals that

       no law supports [the] plaintiff’s claim; (2) when the complaint reveals on its face the

       absence of fact[s] sufficient to make a [ ] claim; [or] (3) when some fact disclosed in

       the complaint necessarily defeats [the] plaintiff’s claim.” Intersal, Inc. v. Hamilton,

       373 N.C. 89, 98 (2019) (quoting Oates v. Jagg, Inc., 314 N.C. 276, 278 (1985)).

¶ 24         This Court reviews decisions of the Court of Appeals for errors of law. N.C. R.

       App. P. 16(a); see also State v. Melton, 371 N.C. 750, 756 (2018). In the event that the

       sole basis for a party’s appeal of right is a dissent in the Court of Appeals, the Court’s

       review is “limited to consideration of those issues that are (1) specifically set out in

       the dissenting opinion as the basis for that dissent, (2) stated in the notice of appeal,

       and (3) properly presented in the new briefs[.]” N.C. R. App. P 16(b); see also C.C.

       Walker Grading & Hauling, Inc. v. S.R.F. Mgmt. Corp., 311 N.C. 170, 175 (1984)).
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                           2022-NCSC-143

                                         Opinion of the Court



       B. Standing

¶ 25         A plaintiff must establish standing in order to assert a claim for relief.

       Willowmere Cmty. Ass’n, Inc. v. City of Charlotte, 370 N.C. 553, 561 (2018); Creek

       Pointe Homeowner’s Ass’n v. Happ, 146 N.C. App. 159, 164 (2001). “As a general

       matter, the North Carolina Constitution confers standing on those who suffer harm.”

       Mangum, 362 N.C. at 642 (citing N.C. Const. art. I, § 18 (providing that “[a]ll courts

       shall be open” and “every person for an injury done him in his lands, goods, person,

       or reputation shall have remedy by due course of law[.]”)). As we have previously

       explained,

                    “[t]he ‘gist of the question of standing’ is whether the party
                    seeking relief has ‘alleged such a personal stake in the
                    outcome of the controversy as to assure that concrete
                    adverseness which sharpens the presentation of issues
                    upon which the court so largely depends for illumination of
                    difficult constitutional questions.’ ”

       Stanley v. Dep’t of Conservation and Dev., 284 N.C. 15, 28 (1973) (quoting Flast v.

       Cohen 392 U.S. 83, 99 (1968) (quoting Baker v. Carr, 369 U.S. 186, 204 (1962))). Prior

       to our decision in Committee to Elect Dan Forest v. Employee Political Action

       Committee, 376 N.C. 558, 2021-NCSC-6, the Court of Appeals had consistently held

       that North Carolina’s standing requirements were identical to those enforced in the

       federal courts, so that a plaintiff was required to show that he or she had suffered

                    “(1) [an] ‘injury in fact’—an invasion of a legally protected
                    interest that is (a) concrete and particularized and (b)
                    actual or imminent, not conjectural or hypothetical; (2)
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                              2022-NCSC-143

                                            Opinion of the Court



                     [that] the injury is fairly traceable to the challenged action
                     of the defendant; and (3) [that] it is likely, as opposed to
                     merely speculative, that the injury will be redressed by a
                     favorable decision.”

       Neuse River Found., 155 N.C. App. at 114, (quoting Lujan v. Defs. of Wildlife, 504

       U.S. 555, 560–61 (1992)). In Committee to Elect Dan Forest, however, we held that,

       since the North Carolina Constitution does not contain the same “case-or-

       controversy” provision that appears in the United States Constitution, it does not

       require the existence of an “injury-in-fact” to establish standing. Comm. to Elect Dan

       Forest, ¶ 85. Instead, we held that, “[w]hen a person alleges the infringement of a

       legal right directly under a cause of action at common law, a statute, or the North

       Carolina Constitution . . . the legal injury itself gives rise to standing.” Id.7

¶ 26          Admittedly, neither the trial court nor the Court of Appeals had the benefit of

       our decision in Committee to Elect Dan Forest at the time that they addressed the

       standing issue that is before us in this case. In light of that decision, to the extent

       that the lower courts relied upon plaintiff’s failure to allege an “injury-in-fact” in

       determining that plaintiff lacked standing, any such determination constituted error.



              7  We did note that, “in directly attacking the validity of a statute under the
       constitution, a party must show they have suffered a ‘direct injury.’ ” Comm. to Elect Dan
       Forest, ¶ 82 (quoting State ex rel. Summerell v. Carolina-Virginia Racing Ass’n, 239 N.C. 591,
       594 (1954)) (emphasis added). Although amicus Chatham for All, et al., argues that N.C.G.S.
       § 100-2.1 is unconstitutional as applied to Confederate monuments generally, no party in this
       case has attacked the validity of N.C.G.S. § 100-2.1 or any other statute. As a result, we need
       not address whether plaintiff has sustained the sort of “direct injury” needed to support a
       challenge to the validity of a statutory provision enacted by the General Assembly.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       On the other hand, this analytical flaw in the reasoning adopted by the trial court

       and the Court of Appeals does not change the fact that plaintiff has failed to establish

       standing in this case, so that the decisions of the trial court and the Court of Appeals

       with respect to the standing issue should be affirmed. See Eways v. Governor’s Island,

       326 N.C. 552, 554 (1990) (holding that, “[w]here a trial court has reached the correct

       result, the judgment will not be disturbed on appeal where a different reason is

       assigned to the decision”).

¶ 27         In its brief, plaintiff advances a number of arguments, some of which it has

       asserted for the first time before this Court, in support of its contention that it has

       standing to pursue the claims asserted in the amended complaint. Although plaintiff

       has, in some instances, conflated its standing-related arguments with its arguments

       regarding the legally and conceptually distinct issue of whether the City’s actions

       were authorized under the various state and federal laws cited by plaintiff, we will

       attempt to address each of its standing-related arguments in turn for the purpose of

       determining whether plaintiff has made the necessary showing of standing.

¶ 28         As an initial matter, plaintiff argues that, “to challenge a statute, municipal

       ordinance, policy, or action, a plaintiff need only demonstrate that it has been

       ‘injuriously affected’ by the enactment or policy or action,” quoting Goldston, 361 N.C.

       at 35. In apparent reliance upon the law of taxpayer standing, see id. at 31–32,

       plaintiff contends that “[c]itizens and taxpayers have the right to seek equitable and
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       declaratory relief when governing authorities are preparing to put property dedicated

       to the public to an unauthorized use,” citing Wishart v. Lumberton, 254, N.C. 94, 96

       (1961). For that reason, plaintiff asserts that “[a] citizen, [acting] in his own behalf

       and that of all other taxpayers[,] may maintain a suit seeking to enjoin the governing

       body of a municipal corporation from transcending their lawful powers or violating

       their legal duties in any mode which will injuriously affect the taxpayers,” citing

       Merrimon v. S. Paving & Const. Co., 142 N.C. 539, 545 (1906). In plaintiff’s view,

                    although a declaratory judgment action must involve an
                    actual controversy between the parties, plaintiffs are not
                    required to allege or prove that a traditional cause of action
                    exists against defendants in order to establish an actual
                    controversy. A declaratory judgment should issue (1) when
                    it will serve a useful purpose in clarifying and settling the
                    legal relations at issue, and (2) when it will terminate and
                    afford relief from the uncertainty, insecurity and
                    controversy giving rise to the proceeding.

       quoting Goldson, 361 N.C. at 33 (2006) (cleaned up). In view of the fact that the

       amended complaint “patently assert[s] and ‘involve[s] an actual controversy between

       the parties,’ ” specifically a dispute over who owns the monument, plaintiff argues

       that it “does not have to claim sole ownership of the [monument] to possess standing

       in this declaratory judgment action.”

¶ 29         Secondly, plaintiff claims to be entitled to claim associational standing because

       “(a) its members would otherwise have standing to sue in their own right; (b) the

       interests it seeks to protect are germane to the organization’s purpose; and (c) neither
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       the claim asserted nor the relief requested requires the participation of individual

       members in the lawsuit,” quoting River Birch Assocs., 326 N.C. at 130. According to

       plaintiff, “individual members of [its] organization who live in Forsyth County would

       have standing to sue in their own right as taxpayers,” citing Charles Stores v. Tucker,

       263 N.C. 710, 717 (1965); Fuller, 145 N.C. App. at 395–96), with the fact that it is a

       nonprofit corporation in good standing in North Carolina and the fact that its

       “purposes include ‘historical, benevolent, memorial, educational and patriotic

       programs’ ” sufficing to “clearly and equivocally give[ ] it an articulated interest in

       the status and preservation of objects of remembrance such as the [m]onument.” As

       a result, plaintiff contends that the “fundamental premises” upon which it was

       founded “establish that its very existence is germane to the issues raised in this

       litigation” and that “a thorough presentation and inquiry into the relevant evidence

       and the applicable law does not require the active participation of [its] individual

       members[.]”

¶ 30         Thirdly, plaintiff contends that “the [amended] complaint alleges colorable

       claims that [its] members and its affiliated chapter were responsible for funding and

       erecting the [monument],” that “no governmental expenditures were involved in the

       enterprise,” and that “[the County] is the owner of the monument.” After conceding

       that any of its members who might have been involved in erecting the monument are

       no longer alive, plaintiff contends that, “as an incorporated entity which has affiliated
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       chapters made up of qualifying members, [it] has a perpetual existence for so long as

       it otherwise complies with the laws of the State of North Carolina,” so that it

       “necessarily follows” that it “has succeeded to the interests of those deceased

       members of an affiliated chapter who were responsible for designing, funding, and

       erecting the [monument] in the first place.” Plaintiff argues that “the [amended]

       complaint specifically alleges that the monument had its origins in the efforts of

       [p]laintiff and its subsidiary local chapter to design, fund, and erect the [monument],”

       that this allegation “is facially sufficient to state a particularized interest in the

       [monument],” and that the trial court erred by concluding that it lacked standing to

       maintain the present declaratory judgment action.

¶ 31         Finally, plaintiff claims that it “did not start this fight” and that it had, instead,

       been “clearly and specifically threatened with adverse consequences by the City of

       Winston-Salem if it failed or refused to remove the [monument].”             According to

       plaintiff, “[t]o deny that [it] does not have the right to defend itself in a court of law

       when it was the recipient of a clear and unequivocal attack would be to subvert

       accepted and well-established concepts of due process and equal protection under

       law.” Plaintiff asserts that, while it “does not have to claim sole ownership to possess

       standing in this declaratory judgment action,” the City has “repeatedly asserted that

       [p]laintiff owned the [monument] in its demands and in other communications sent

       to [p]laintiff, while the other [d]efendants assert that ownership of the [monument]
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                           2022-NCSC-143

                                         Opinion of the Court



       is unknown.” As a result, plaintiff contends that “[t]his action squarely raises the

       question of the ownership of the [monument],” and that “it is only logical to find that

       standing exists if an individual or entity is alleged to own an item of property as has

       been the case with allegations made concerning [p]laintiff and its alleged ownership

       of the [monument].”

¶ 32         Plaintiff’s arguments rest upon a fundamental misunderstanding of the law of

       standing. In essence, plaintiff appears to believe that by simply filing a declaratory

       action and asserting that there was an “actual controversy between the parties”

       relating to the identity of the monument’s owner, it has made a sufficient showing to

       establish standing. See Goldston, 361 N.C. at 33. However, as the majority of the

       Court of Appeals observed, “[t]he mere filing of a declaratory judgment is not

       sufficient, on its own, to grant a plaintiff standing,” United Daughters of the

       Confederacy, 275 N.C. App. at 407 (citing Beachcomber Prop., 169 N.C. App. at 824),

       with it being necessary for a party to establish standing as a prerequisite for the

       assertion of a declaratory judgment claim, Goldston, 361 N.C. at 33 (holding that

       plaintiffs had established taxpayer standing before “consider[ing] the form of relief

       sought by plaintiffs, who [had] filed a declaratory judgment action”) (emphasis

       added); see also Taylor v. City of Raleigh, 290 N.C. 608, 620 (1976) (holding that the

       validity of a zoning ordinance could be challenged through a declaratory judgment

       action only after determining that the plaintiff had established standing). In other
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       words, plaintiff is still required to demonstrate that it has sustained a legal or factual

       injury arising from defendants’ actions as a prerequisite for maintaining the present

       declaratory judgment action. See Goldston, 361 N.C. at 35 (noting that “[o]nly those

       persons may call into question the validity of a statute who have been injuriously

       affected thereby in their persons, property, or constitutional rights.”) (quoting

       Piedmont Canteen Serv., Inc. v. Johnson, 256 N.C. 155, 166 (1962) (emphasis added

       in Goldston)); Comm. to Elect Dan Forest, ¶ 85 (holding that “[t]he North Carolina

       Constitution confers standing to sue in our courts on those who suffer the

       infringement of a legal right”) (emphasis added).

¶ 33         A careful analysis of the amended complaint satisfies us that plaintiff has

       failed to identify any legal right conferred by the common law, state or federal statute,

       or the state or federal constitutions of which they have been deprived by defendants’

       conduct.   For example, plaintiff has not claimed any proprietary or contractual

       interest in the monument that would support its contention that the removal of the

       monument constituted an “unlawful seizure” in violation of the Fourth Amendment

       or an “unlawful[ depriv[ation] of property without due process of law” in violation of

       the Fifth Amendment. Without asserting ownership over a piece of property, plaintiff

       cannot claim that the property was the subject of an unlawful seizure or deprivation.

       See Maines v. City of Greensboro, 300 N.C. 126, 134 (1980) (noting that “[a]t the

       threshold of any procedural due process claim is the question of whether the
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                           Opinion of the Court



       complainant has a liberty or property interest, determinable with reference to state

       law, that is protectible under the due process guaranty” (citing Bishop v. Wood, 426

       U.S. 341 (1976); Presnell v. Pell, 298 N.C. 715 (1979)). A number of plaintiff’s other

       allegations, including its assertion that the City’s actions “infringe[d] upon the

       freedom of speech of the [plaintiff] and the citizens of the County,” that these actions

       “violate[d] the right of equal protection pursuant to the [Fourteenth] Amendment,”

       and that “[p]laintiff will be irreparably harmed if [d]efendants take affirmative action

       to remove or relocate the [monument] prior to a full adjudication of the respective

       rights and obligations of the [p]arties,” are nothing more than conclusory statements

       devoid of any factual or legal support. See Krawiec v. Manly, 370 N.C. 602, 610 (2018)

       (holding that “a complaint that makes general allegations in sweeping and conclusory

       statements,      without   specifically   identifying      the   trade   secrets   allegedly

       misappropriated, is insufficient to state a claim for misappropriation of trade secrets”

       (cleaned up)).

¶ 34         Although the amended complaint claims that the local chapter was involved in

       raising funds to erect the monument and that it received permission from the County

       to place the monument outside the old county courthouse building in 1905, plaintiff

       does not allege that the local chapter or any of its members retained an ownership

       interest in the monument or had executed a contract with the County providing that

       the monument would remain upon the old courthouse property in perpetuity. As a
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       result, even construing plaintiff’s allegations concerning the funding for and erection

       of the monument as true, the mere fact that the local chapter “funded and erected the

       [monument]” does not suffice to establish standing in the absence of an affirmative

       claim to have some sort of proprietary or contractual interest in the monument. This

       is particularly true given that the plaintiff’s allegations that the City’s actions

       violated various state and federal laws, which we address in further detail below,

       assume that the County, rather than plaintiff, owns the monument.

¶ 35         In addition, our taxpayer standing jurisprudence makes it clear that, “where a

       plaintiff undertakes to bring a taxpayer’s suit on behalf of a public agency or political

       subdivision, his complaint must disclose that he is a taxpayer of the agency [or]

       subdivision,” Branch v. Bd. of Ed. of Robeson Cnty., 233 N.C. 623, 626 (1951) (citing

       Hughes v. Teaster, 203 N.C. 651 (1932)); see also Fuller, 145 N.C. App. at 395–96, and

       “allege facts sufficient to establish” either that “there has been a demand on and a

       refusal by the proper authorities to institute proceedings for the protection of the

       interests of the public agency or political subdivision” or that “a demand on such

       authorities would be useless.” Id. Although plaintiff has included such assertions in

       its brief before this Court, no such allegations appear in the amended complaint. See

       Davis v. Rigsby, 261 N.C. 684, 686 (1964) (noting that “[a] party is bound by his

       pleadings and, unless withdrawn, amended, or otherwise altered, the allegations
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                              2022-NCSC-143

                                            Opinion of the Court



       contained in all pleadings ordinarily are conclusive against the pleader”).8 Instead,

       the amended complaint alleges that plaintiff is a nonprofit (and, therefore, non-

       taxpaying) corporation, see DiCesare v. Charlotte-Mecklenburg Hosp. Auth., 376 N.C.

       63, 70 (2020) (holding, in the context of a motion for judgment on the pleadings, that

       the movant must show that the complaint “fails to allege facts sufficient to state a

       cause of action or admits facts which constitute a complete legal bar thereto”

       (emphasis added) (citation omitted)), and it does not allege that any of its members

       pay taxes to either the City or the County. In addition, plaintiff has never alleged

       that it has brought this action “on behalf of” the City or the County, Branch, 233 N.C.

       at 626, or accused public officials of “misuse or misappropriation of public funds,”

       Goldston, 361 N.C. at 33. As a result, plaintiff’s amended complaint simply does not

       make a valid claim of taxpayer standing in the manner required by this Court’s

       precedent.

¶ 36          In the same vein, we hold that the amended complaint fails to allege sufficient

       facts necessary to establish associational standing. Although plaintiff argues that it

       is a “legacy organization whose purposes include ‘historical, benevolent, memorial,




              8 In addition, given that plaintiff did not advance this argument before the Court of
       Appeals, it is not permitted do so for the first time before this Court. See Westminster Homes,
       Inc. v. Town of Cary Zoning Bd. of Adjustment, 354 N.C. 298, 309 (2001) (noting the
       longstanding rule that “issues and theories of a case not raised below will not be considered
       on appeal;” see also N.C. R. App. P. 10(a) (providing that issues not raised in a party’s brief
       are deemed abandoned).
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                           Opinion of the Court



       educational and patriotic programs;’ ” that its charter “clearly and [un]equivocally

       gives it an articulated interest in the status and preservation of objects of

       remembrance such as the [m]onument;” that it “has succeeded to the interests of

       those deceased members of an affiliated chapter who were responsible for designing,

       funding, and erecting the [monument];” and that it has “a specific requirement for

       membership . . . that one is a lineal descendant of an individual who served in the

       government or the armed forces of the Confederacy,” none of these factual allegations

       are raised in the amended complaint. In addition, the amended complaint does not

       identify any of plaintiff’s individual members or describe how the legal rights of any

       of plaintiff’s individual members have been violated.        As a result, the amended

       complaint fails to allege facts sufficient to show that “the interests [plaintiff] seeks to

       protect are germane to the organization’s purpose” or that its members “would

       otherwise have standing to sue in their own right.” River Birch Assocs., 326 N.C. at

       130.

¶ 37          In addition, we are simply not persuaded that the purpose for which plaintiff

       was organized, standing alone, suffices to provide it with standing to maintain the

       present action. Aside from the fact that plaintiff has cited no authority to support its

       position, similar arguments have consistently been rejected by both the federal courts

       and our Court of Appeals. See, e.g., Gardner v. Mutz, 360 F. Supp. 3d 1269, 1276

       (M.D. Fla. 2019) (concluding that, even though the plaintiffs claimed “genealogical
  UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                       2022-NCSC-143

                                     Opinion of the Court



relationships and membership in associations for particular historical and cultural

foci,” they “cannot base their standing on their preferences for the preservation of

Confederate memorials” because such preferences “are not sufficiently particularized,

but are general, public-interest grievances, and vindicating the public interest is the

function of the legislative and executive branches, not the judicial branch” (cleaned

up)), vacated, in part, on other grounds, 962 F.3d 1329 (11th Cir. 2020); McMahon v.

Fenves, 323 F. Supp. 3d 874, 880 (W.D. Tex. 2018) (observing that the plaintiffs “may

be more deeply attached to the values embodied by the Confederate monuments than

the average student rushing to class or the mall, but their identities as descendants

of Confederate veterans do not transform an abstract ideological interest in

preserving the Confederate legacy into a particularized injury”); Soc’y for Hist. Pres.

of Twentysixth N.C. Troops, Inc. v. City of Asheville, 282 N.C. App. 701, 2022-NCCOA-

218, ¶¶ 26–27 (concluding that that neither a purported violation of N.C.G.S. § 100-

2.1 nor the plaintiff’s status as “a legacy organization which was responsible for” the

restoration of a monument that was subsequently removed by the City of Asheville

sufficed to “establish a legal injury suffered by [the] plaintiff sufficient to establish

standing”);9 Hist. Pres. Action Comm. v. Reidsville, No. COA12-1386, 2013 WL

6096749, at *5 (N.C. Ct. App. Nov. 19, 2013) (unpublished) (concluding that the



       9 The decision in Twentysixth North Carolina Troops is particularly noteworthy
because the Court of Appeals’ analysis, unlike the earlier decision in this case, rested upon
this Court’s decision in Committee to Elect Dan Forest.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       plaintiffs’ claim that they “derived a particular aesthetic enjoyment from the

       [Confederate] monument and are injured by its removal” was insufficient to support

       a claim of standing).

¶ 38         Finally, plaintiff’s assertion that it has standing because it “[has] the right to

       defend itself in a court of law when it was the recipient of a clear and unequivocal

       attack” finds no support in the law or the facts of this case. Neither the allegations

       contained in the amended complaint nor the evidence contained in the record support

       plaintiff’s contention that it was “clearly and specifically threatened with adverse

       consequences by the City of Winston-Salem if it failed or refused to remove the

       [monument].” Instead, the amended complaint simply alleges that the City had

       “caused a letter to be sent to [plaintiff] stating that it had until January 31st, 2019 to

       remove [the monument].” The letter itself, a copy of which appears in the record on

       appeal and the authenticity of which has not been questioned by any party,

       acknowledges that “[c]laims of ownership of the [monument] have come from the

       United Daughters of the Confederacy,” directs plaintiff “to remove and relocate” the

       monument by 31 January 2019, and warns that “[f]ailure to comply with this directive

       may result in the [C]ity seeking a court order for the removal and relocation of the

       [monument] to preserve the same and to address public safety concerns[.]” Although

       the letter does suggest that the City intended to utilize some sort of judicial process

       to facilitate the monument’s removal in the event that plaintiff failed to remove it
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                              2022-NCSC-143

                                            Opinion of the Court



       voluntarily, neither the letter nor the amended complaint contains any threat that

       the City intended to institute legal action directly against plaintiff.

¶ 39          In addition, even if one takes the allegations contained in the amended

       complaint as true, the mere fact that the City sent plaintiff a letter in which it set a

       deadline for the removal of the monument does not automatically confer standing

       upon plaintiff, particularly given the absence of any allegation that plaintiff has any

       proprietary or contractual interest in the monument. As the trial court correctly

       observed, plaintiff, as the party that initiated the lawsuit, has “the burden of proving

       that standing exists.” Chávez v. Wadlington, 261 N.C. App. 541, 544 (2018) (quoting

       Myers v. Baldwin, 205 N.C. App. 696, 698 (2010)).10 Thus, for all these reasons, we

       hold that the amended complaint even “when liberally construed,” Wells Fargo Ins.

       Servs. USA, Inc. v. Link, 372 N.C. 260, 266 (2019), fails to allege “the infringement of

       a legal right directly under a cause of action at common law, a statute, or the North

       Carolina Constitution” sufficient to give plaintiff standing to challenge the City’s

       actions in removing the monument from the old courthouse property, Comm. to Elect

       Dan Forest, ¶ 85.




              10  In the event that the City had brought suit against plaintiff for the purpose of
       forcing it to remove the monument, plaintiff would, of course been entitled to defend itself,
       with the City, rather than plaintiff, having been required to show that it had standing to seek
       the requested relief from plaintiff.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                               2022-NCSC-143

                                             Opinion of the Court



       C. State Law Claims

¶ 40         In addition, plaintiff argues that the City violated numerous provisions of state

       law by relocating the monument, with each of these claims appearing to rest upon

       the premise that the County owns the monument. A careful analysis of each of these

       claims in light of the allegations set out in the amended complaint satisfies us that

       plaintiff lacks standing to bring a claim under these statutes, that many of plaintiff’s

       contentions are not properly before the Court, and that, in any event, plaintiff’s

       arguments under these statutes lack sufficient legal support.

          1. N.C.G.S. § 100-2.1 (Protection of Monuments)

¶ 41         As an initial matter, plaintiff argues that the City “denied plaintiff due process

       of law and violated [N.C.G.S.] § 100-2.1” by removing the monument from the old

       courthouse property. N.C.G.S. § 100-2.1 (“Protection of monuments, memorials, and

       works of art”) provides as follows:

                    (a) Approval Required.--Except as otherwise provided in
                    subsection (b) of this section, a monument, memorial, or
                    work of art owned by the State may not be removed,
                    relocated, or altered in any way without the approval of the
                    North Carolina Historical Commission.

                    (b) Limitations on Removal.--An object of remembrance
                    located on public property may not be permanently
                    removed and may only be relocated, whether temporarily
                    or permanently, under the circumstances listed in this
                    subsection and subject to the limitations in this subsection.
                    An object of remembrance that is temporarily relocated
                    shall be returned to its original location within 90 days of
                    completion of the project that required its temporary
UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                2022-NCSC-143

                              Opinion of the Court



         removal. An object of remembrance that is permanently
         relocated shall be relocated to a site of similar prominence,
         honor, visibility, availability, and access that are within
         the boundaries of the jurisdiction from which it was
         relocated. An object of remembrance may not be relocated
         to a museum, cemetery, or mausoleum unless it was
         originally placed at such a location. As used in this section,
         the term “object of remembrance” means a monument,
         memorial, plaque, statue, marker, or display of a
         permanent character that commemorates an event, a
         person, or military service that is part of North Carolina’s
         history. The circumstances under which an object of
         remembrance may be relocated are either of the following:

               (1) When appropriate measures are required by the
               State or a political subdivision of the State to
               preserve the object.

               (2) When necessary for construction, renovation, or
               reconfiguration of buildings, open spaces, parking,
               or transportation projects.

         (c) Exceptions.--This section does not apply to the
         following:

               (1) Highway markers set up by the Board of
               Transportation in cooperation with the Department
               of Environmental Quality and the Department of
               Natural and Cultural Resources as provided by
               Chapter 197 of the Public Laws of 1935.

               (2) An object of remembrance owned by a private
               party that is located on public property and that is
               the subject of a legal agreement between the private
               party and the State or a political subdivision of the
               State governing the removal or relocation of the
               object.

               (3) An object of remembrance for which a building
               inspector or similar official has determined poses a
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



                           threat to public safety because of an unsafe or
                           dangerous condition.

       N.C.G.S. § 100-2.1.     According to plaintiff, N.C.G.S. § 100-2.1 “applies to the

       controversy between the [p]arties on the basis that the [monument] is patently an

       object of remembrance located on public property,” with plaintiff having made

       “facially sufficient allegations tending to establish a colorable right of ownership of

       the [monument] in Forsyth County.” In addition, plaintiff appears to argue that

       N.C.G.S. § 100-2.1 gives plaintiff standing to challenge the monument’s removal.

¶ 42         As support for its argument that the County owns the monument, plaintiff

       directs our attention to language appearing in the contract of sale and the deed

       transferring ownership of the old courthouse property from the County to Winston

       Courthouse “tend[ing] to establish that [the] County owns the [monument] and that

       it specifically and intentionally reserved easements for the purpose of maintaining

       the [monument.]” Secondly, plaintiff notes that the amended complaint “alleges that

       members of its local chapter raised the funds necessary to design, build, and install

       the [monument] from private sources,” that the local chapter “dedicated the

       [monument] to Forsyth County and its citizens,” and that “the historical record

       establishes that the Forsyth County Commissioners expressly permitted the

       [monument] to be placed on land which the County owned[.]” According to plaintiff,

       “[s]uch allegations are patently sufficient to invoke the provisions of [N.C.G.S.] § 100-
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       2.1 as a basis for adjudicating the rights and responsibilities of the respective parties

       to this dispute.”

¶ 43         According to plaintiff, “[d]edication is a form of transfer, either formal or

       informal, in which one grants rights to the public in their property,” citing Spaugh v.

       Charlotte, 239 N.C. 149 (1954). Plaintiff asserts that the amended complaint “alleges

       sufficient facts from which one could reasonably conclude that it was intended for the

       [monument] to be dedicated to public use and that the governing body of Forsyth

       County accepted such dedication on behalf of the citizens of the county.” Arguing in

       reliance upon the deed transferring the old courthouse property to Winston

       Courthouse, plaintiff argues that “[i]t is patently nonsensical for [the] County to

       reserve easement rights with regard to the [monument] . . . for purposes of

       maintenance and repair if it did not in fact own the [monument]” and “the plot[ ] of

       land upon which [the monument was] situated.”

¶ 44         Plaintiff then argues that, upon its placement on the courthouse property, the

       monument became a “fixture” attached to real property and that its status did not

       change when the County sold the property to Winston Courthouse, given that

       “[c]hattels of a heavy and permanent character, even though not imbedded or

       physically fastened to the land, but merely placed on the land and held in place by

       their own weight, such as a monument, are real fixtures,” citing Webster’s Real

       Estate Law in North Carolina § 2-1 (5th ed. 1999); Snedeker v. Waring, 12 N.Y. 170
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                                2022-NCSC-143

                                              Opinion of the Court



       (1854) (holding that a three-ton statue of George Washington that rested on a stone

       foundation without having been otherwise attached to the land constituted a “fixture”

       that was “part of the realty”)).11 In this case, plaintiff claims, the monument was

       “erected and placed upon [the courthouse property] with the express assent of the

       Forsyth County Commission” and “has become part of the realty[.]”

¶ 45          Plaintiff further argues that, in order for N.C.G.S. § 100-2.1(b) to apply, the

       object in question must be (1) an “object of remembrance” and (2) situated on public

       property. Plaintiff claims that the monument meets the first of these two criteria

       because “it is a monument of a permanent character that commemorates those who

       were killed in the Confederate armed forces during the Civil [War], a seminal event

       in the history of North Carolina.” According to plaintiff, “[t]here is a factual dispute

       concerning whether the [monument] is situated on public property.” In plaintiff’s

       view, the monument is located on public property because (1) the monument was

       dedicated to the public and accepted by the County; (2) it was situated on real

       property belonging to the County; and (3) that the County reserved easements in the

       deed conveying the courthouse to Winston Courthouse, which plaintiff believes “is




              11 Although plaintiff raised this argument before the Court of Appeals, neither the
       majority nor the dissenting opinions addressed it. Even so, in light of our belief that it
       involves a purely legal issue and the fact that the law in this area is clear, we elect to address
       this contention rather than remanding the case to the Court of Appeals for further
       proceedings.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       evidence tending to show that the [monument] continued to be situated on public

       property.”

¶ 46         We are not persuaded by any of plaintiff’s arguments. As an initial matter,

       plaintiff has completely failed to explain how the City’s actions “denied plaintiff due

       process of law.” In order to establish a due process violation, a plaintiff must identify

       a cognizable legal right of which it was allegedly deprived by the City’s actions. See

       State v. Thompson, 349 N.C. 483, 491 (1998) (discussing the differences between

       substantive and procedural due process, both of which serve to protect a party’s legal

       rights). Even if N.C.G.S. § 100-2.1 applies in the set of circumstances that is before

       us in this case, we are unable to conclude that it confers any legal rights upon plaintiff

       sufficient to give rise to any sort of due process claim or other valid legal claim.

¶ 47         “[A] statute may authorize a private right of action either explicitly or

       implicitly, though typically, a statute allows for a private cause of action only where

       the legislature has expressly provided a private cause of action within the statute.”

       Sykes v. Health Network Solutions, Inc., 372 N.C. 326, 338 (2019) (cleaned up); see

       also Comm. to Elect Dan Forest, ¶ 68–69 (acknowledging the General Assembly’s

       “power to create causes of action and permit a plaintiff to recover in the absence of a

       traditional injury”). As a result, in the event that “the legislature exercises its power

       to create a cause of action under a statute,” “the plaintiff has standing to vindicate

       the legal right so long as he is in the class of persons on whom the statute confers a
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                               2022-NCSC-143

                                             Opinion of the Court



       cause of action.” Comm. to Elect Dan Forest, ¶ 82 (emphasis added). Although this

       Court has not addressed the circumstances in which a statute implicitly authorizes a

       private cause of action, the Court of Appeals has concluded that “an implicit right of

       a cause of action exists when a statute requires action from a party, and that party

       has failed to comply with the statutory mandate.” Sugar Creek Charter Sch., Inc. v.

       Charlotte-Mecklenburg Bd. of Educ., 195 N.C. App. 348, 355 (2009) (citing Lea v.

       Grier, 156 N.C. App. 503, 508–09 (2003)).

¶ 48          We are unable to identify anything in N.C.G.S. § 100-2.1, particularly when

       read in conjunction with the allegations of the amended complaint, that explicitly

       authorizes the assertion of a private cause of action for the purpose of enforcing that

       statutory provision.12 The absence of explicit language authorizing the assertion of a

       private right of action based on N.C.G.S. § 100-2.1 stands in stark contrast to the

       statute at issue in Committee to Elect Dan Forest, which specifically authorized a

       candidate for elected office who had complied with the relevant campaign finance

       laws to sue an opposing candidate or candidate committee for an alleged violation of

       those same laws. See Comm. to Elect Dan Forest, ¶ 6 (citing N.C.G.S. § 163-278.39A(f)

       (now repealed)). In addition, even assuming, without deciding, that the Court of



              12 After recognizing that the statute “is not self-executing in that no enforcement
       mechanism is provided under its terms,” plaintiff simply asserts that “the statute is a clear
       and unequivocal expression of public policy by the General Assembly.” A mere expression of
       legislative policy, without more, is not sufficient to support the recognition of a right on the
       part of any particular party to assert a private right of action.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       Appeals has correctly identified the circumstances under which a statute implicitly

       authorizes a private right of action in Sugar Creek Charter School, nothing in

       N.C.G.S. § 100-2.1 “requires action from a party” with which “that party has failed to

       comply[.]” 195 N.C. App. at 356. Instead, N.C.G.S. § 100-2.1 prohibits the removal

       or relocation of certain specified objects that are owned by the State or located on

       public property. Finally, even if N.C.G.S. § 100-2.1 could be interpreted to implicitly

       authorize the assertion of a private right of action, nothing in the relevant statutory

       language or the allegations contained in the amended complaint suggests that

       plaintiff would be “in the class of persons on which the statute confers the right[.]”

       Comm. to Elect Dan Forest, ¶ 67; see also Charles Stores, 263 N.C. at 717 (holding

       that “[o]nly one who is in immediate danger of sustaining a direct injury from

       legislative action may assail the validity of such action,” and that it “is not sufficient

       that he has merely a general interest common to all members of the public”).

¶ 49         In addition, we further conclude that, even if plaintiff is entitled to assert a

       private right of action to enforce N.C.G.S. § 100-2.1, that statutory provision has no

       application to the facts that are before us in this case in light of the allegations

       contained in the amended complaint. As an initial matter, it is undisputed that, prior

       to its removal, the monument stood on property that had been privately owned by
  UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                         2022-NCSC-143

                                       Opinion of the Court



Winston Courthouse since 2014.13 Although plaintiff has advanced a number of

arguments in an attempt to avoid the consequences of this undisputed fact, none of

them have any merit. For example, the fact that the deed transferring the old

courthouse property to Winston Courthouse contained an exclusion relating to the

monument and contemplated the reservation of an easement for the monument’s

maintenance does not, as plaintiff asserts, establish that the County owns the

monument,14 given that a party cannot transfer title to property in which it lacks any

sort of ownership interest. 63C Am. Jur. 2d Property § 43. In the event that the

County did not own the monument, its exclusion from the conveyance could simply



       13  N.C.G.S. § 100-2.1 had an effective date of 23 July 2015, which was more than a
year after the County conveyed the old courthouse property to Winston Courthouse. Nothing
in the relevant statutory language suggests that N.C.G.S. § 100-2.1 was intended to have any
sort of retroactive application to transactions that had occurred prior to the statute’s effective
date. See Cultural History Artifact Management and Patriotism Act of 2015, S.L. 2015-170,
§ 3(c), 2015 N.C. Sess. Laws 435, 437. “It is a well-established rule of construction in North
Carolina that a statute is presumed to have prospective effect only and should not be
construed to have a retroactive application unless such an intent is clearly expressed or arises
by necessary implication from the terms of the legislation.” State v. Green, 350 N.C. 400, 404
(1999).
        14 As we have already noted, even though the deed transferring the old courthouse

property from the County to Winston Courthouse contemplates that Winston Courthouse
would execute certain easements in favor of the County, the record contains no indication
that any such easements were ever executed or recorded. “An express easement must be in
writing pursuant to the Statute of Frauds and be sufficiently certain to permit the
identification and location of the easement with reasonable certainty.” Singleton v. Haywood
Elec. Membership Corp., 151 N.C. App. 197, 202 (2002). As a result, a mere agreement to
create an easement in the future does not suffice to actually create such an easement, see id.
at 203 (holding that the plaintiff’s contractual obligation to furnish “all necessary easements
and rights-of-way” to the defendant did not, by itself, create an easement), and there is no
contention in the amended complaint that any sort of implied easement exists or even could
exist in this situation.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       have reflected the County’s recognition that it could not warrant title to that piece of

       property, see Culbreth v. Britt Corp., 231 N.C. 76, 80 (1949) (defining a warranty of

       title as “an agreement of the warrantor to make good by compensation in money any

       loss directly caused by the failure of the title which his deed purports to convey”), and

       nothing in the amended complaint refutes this assumption. As a result, the mere

       exclusion of an item of personal property from a conveyance of real property is not

       tantamount to an affirmative claim of ownership over the excluded property.

¶ 50         Although its “fixture-related” argument is not entirely clear to us, plaintiff

       appears to be contending that, because the monument was “dedicated to public use”

       at the time that it was placed on the old courthouse property, it became part of the

       “real property belonging in fee simple to Forsyth County.” Although the general rule

       in this jurisdiction is that “whatever is attached to the land is understood to be part

       of the realty,” “[w]hether a thing attached to the land be a fixture or chattel personal,

       depends upon the agreement of the parties, express or implied.” Lee-Moore Oil Co. v.

       Cleary, 295 N.C. 417, 419 (1978) (quoting Feimster v. Johnson, 64 N.C. 259, 260–61

       (1870)). In this case, however, there is no allegation in the amended complaint nor

       any evidence in the record regarding the intent of either plaintiff, its local chapter, or

       the County with respect to the issue of whether the monument became “part of the

       realty” at the time of its installation. Instead, the amended complaint alleges that

       the County granted plaintiff “permission to erect a memorial.” As we stated in Lee-
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                           Opinion of the Court



       Moore Oil, “[a] building, or other fixture which is ordinarily part of the realty, is held

       to be personal property when placed on the land of another by contract or consent of

       the owner.” Id. at 420 (quoting Feimster, 64 N.C. at 261).15

¶ 51          Alternatively, plaintiff may be contending that, in the event that the real

       property upon which a fixture is located is conveyed to another party and the fixture

       is excluded from the conveyance, the real property beneath the fixture is excluded

       from the transfer as well.      For example, plaintiff argues in its brief that “the

       reservation of easements by the County in its deed conveying the old courthouse for

       the purpose of maintaining monuments and plaques on [the courthouse property] is

       evidence tending to show that the [monument] continued to be situated on public

       property.” However, plaintiff cites no authority in support of this novel proposition,

       which cannot be found in any of this Court’s precedent, and nothing in the amended

       complaint serves to justify adoption of plaintiff’s apparent position. Cf. Bond v. Coke,

       71 N.C. 97, 100 (1874) (holding that “personal chattels which have been fixtures are



              15  Although the amended complaint alleges that the monument “was dedicated”
       during a ceremony in 1905, it does not explain what plaintiff means by “dedicated.” In its
       brief, plaintiff claims, in reliance upon Spaugh, that what occurred in 1905 constituted a
       “dedication” for “public use.” However, Spaugh defined “dedication” as “the intentional
       appropriation of land by the owner to some public use.” 239 N.C. at 159 (emphasis added).
       Even if Spaugh applies to both personal and real property, we have held that, “[w]here
       property is dedicated or set apart without restriction merely for public uses, the municipal
       authorities may determine for what use it is appropriate and shall be used, and, if not
       irrevocably dedicated or appropriated by them to any particular public use, its use may be
       changed as the public convenience and necessities require.” Wishart, 254 N.C. at 96 (quoting
       64 C.J.S. Mun. Corp. § 1818).
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       incorporated in, and are, a part of the land as much so as a house or tree, until an

       actual severance and therefore, a deed conveying the land without excepting therein

       the fixtures, has legal effect of passing the [chattels], which are part and parcel of the

       land”) (emphasis added). In the event that we were to accept plaintiff’s argument as

       valid, we would necessarily also have to hold that, when a landowner grants timber

       rights to another, the grantee gains title not only to the tree but also to the discrete

       pieces of land upon which the tree is located. Cf, e.g., Hornthal v. Howcott, 154 N.C.

       228 (1911).   Such a result would be completely inconsistent with long-standing

       principles of North Carolina property law.

¶ 52         The facts at issue in this case are similar to those that were before the Court

       of Appeals in National Advertising Co. v. North Carolina Department of

       Transportation, in which an advertising company, acting in accordance with a five-

       year lease, erected a billboard upon real property that it did not own. 124 N.C. App.

       620, 622–23 (1996). After purchasing the property upon which the billboard was

       located, the North Carolina Department of Transportation sent a letter to the

       advertising company in which it requested that the billboard be removed at the

       Department’s expense. Id. After the Department removed the sign following the

       advertising company’s refusal to do so, the advertising company sought damages on

       the basis of an inverse condemnation claim. Id. at 623. As a result of the fact that

       no lease agreement relating to the billboard had ever been recorded, the Court of
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                           2022-NCSC-143

                                         Opinion of the Court



       Appeals held that the advertising company did not have any interest in the

       underlying real property, that the advertising company had no right to insist that the

       billboard remain on the property, and that, since the billboard was “abandoned

       property,” the Department had every right to remove the billboard from its property

       without paying compensation to the advertising company. Id. at 624–25. In the same

       vein, we conclude that, in the event that plaintiff remained the owner of the

       monument and that the County had granted permission to place the monument upon

       the old courthouse property, the monument had become abandoned property

       following the transfer of the old courthouse property to Winston Courthouse, and that

       Winston Courthouse, as a subsequent owner, was entitled to have the monument

       removed. For all these reasons, we hold that, based on the facts alleged in the

       amended complaint and contained in the record that is before us, the monument was

       not “located on public property,” and N.C.G.S. § 100-2.1(b) has no application to this

       case.

¶ 53           Similarly, we are not persuaded that N.C.G.S. § 100-2.1(a) has any bearing

       upon the proper resolution of this case given the absence of any allegation in the

       amended complaint that the monument is “owned by the State.” Although “counties

       and their respective boards of county commissioners are ‘creatures of the General

       Assembly and serve as agents and instrumentalities of State government,’ ” Silver v.

       Halifax Cnty. Bd. of Comm’rs, 371 N.C. 855, 866 (2018) (quoting Stephenson v.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                               2022-NCSC-143

                                             Opinion of the Court



       Bartlett, 355 N.C. 354, 364 (2002)), the General Assembly has specifically authorized

       counties to independently acquire, maintain, and dispose of real or personal property,

       see N.C.G.S. §§ 153A-158, 169, 176; see also Davis v. Forsyth Cnty., 117 N.C. App.

       725, 727 (1995) (concluding that the county was a “person” for purposes of the cartway

       statute because “counties are established as legal entities and are empowered by law

       to acquire land”) (citing N.C.G.S. § 153A-158).              Similarly, the North Carolina

       Constitution authorizes counties and municipalities to own property independently

       of the State. See N.C. Const. art. V, § 2 (providing that “[p]roperty belonging to the

       State, counties, and municipalities shall be exempt from taxation”). As a result, even

       if the County owns the monument, that fact would not convert the monument into

       State property subject to N.C.G.S. § 100-2.1(a). As a result, for all of these reasons,

       N.C.G.S. § 100-2.1 has no bearing upon the proper resolution of this case.

          2. N.C.G.S. Chapter 116B (Unclaimed Property)

¶ 54         Secondly, plaintiff argues that the City violated N.C.G.S. §§ 116B-2,16 B-56,

       and B-59 by removing the monument from the old courthouse property “without first

       giving notice and complying with procedures required by such statutes with regard

       to abandoned or unclaimed property whose owner cannot be ascertained.”                  In

       plaintiff’s view, “[t]he gist of [its] claim for a declaratory judgment is the initial

       determination of ownership of the [monument,]” with N.C.G.S. § 116B-51 et seq.,



             16   Recodified at N.C.G.S. § 116B-2.2 (2021).
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       having enunciated “comprehensive guidelines and procedures to be employed in order

       to ascertain ownership of the property alleged to be abandoned or unclaimed, and for

       the transfer of such property to the State.” According to plaintiff, “[i]f the [monument]

       were deemed to be abandoned or unclaimed, it would escheat to the State,” at which

       point “the State would then be subject itself for the manner in which it exercised

       possession of the [monument] under [N.C.G.S. § 100-2.1].” Plaintiff asserts that

       neither the City nor the County “has made any effort to invoke the provisions of

       Chapter 116B in order to ascertain whether the [monument] has been abandoned or

       unclaimed” and have, instead, “unilaterally undertaken to decide who owns the

       [monument], who is responsible for it, and what will be done with it.” In plaintiff’s

       view, “due process of law requires more than the blatant assertion of the right to

       decide a question on the part of a governmental unit without giving interested parties

       meaningful notice and opportunity to be heard.”

¶ 55         As an initial matter, we note that plaintiff did not present this “abandoned

       property” argument to the Court of Appeals or include any allegations supporting it

       in the amended complaint, but instead it was advanced for the first time in Judge

       Tyson’s dissent. Aside from the fact that “issues and theories of a case not raised

       below will not be considered on appeal,” Westminster Homes, Inc. v. Town of Cary

       Zoning Bd. of Adjustment, 354 N.C. 298, 309 (2001); see also N.C. R. App. P. 10(a),

       arguments raised by a dissenting judge at the Court of Appeals on his or her own
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                           Opinion of the Court



       motion cannot serve as a basis for an appeal to this Court either, see M.E. v. T.J., 380

       N.C. 539, 2022-NCSC-23, ¶ 65; see also Viar v. N.C. Dep’t of Transp., 359 N.C. 400,

       402 (2005) (per curium) (noting that “[i]t is not the role of the appellate courts . . . to

       create an appeal for an appellant”).       In addition, even if plaintiff’s “abandoned

       property” argument was otherwise properly before us, we note that plaintiff’s

       amended complaint does not assert a claim under the Unclaimed Property Act and,

       instead, demonstrates that no such claim could be sustained.

¶ 56          The Unclaimed Property Act defines “property” as

                     (i) money or tangible personal property held by a holder
                     that is physically located in a safe deposit box or other
                     safekeeping depository held by a financial institution
                     within this State or (ii) a fixed and certain interest in
                     intangible property or money that is held, issued, or owed
                     in the course of a holder’s business, or by a government,
                     governmental subdivision, agency, or instrumentality, and
                     all income or increments therefrom.

       N.C.G.S. § 116B-52(11) (emphasis added). In light of this definition, the monument

       as described in the amended complaint simply cannot qualify as abandoned property

       that has escheated to the State. In addition, nothing in the amended complaint

       suggests that plaintiff is within the class of persons entitled to notice before the

       monument would escheat to the State. The statute provides that the “apparent

       owner” of abandoned property is entitled to at least 60 days’ notice before the holder

       of the property reports the property abandoned to the State Treasurer, N.C.G.S.

       §§ 116B-59–60, with “apparent owner” being defined as “a person whose name
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                           2022-NCSC-143

                                         Opinion of the Court



       appears on the records of a holder as the person entitled to property held, issued, or

       owing by the holder,” N.C.G.S. § 116B-52(1). As a result, since plaintiff has not

       claimed any proprietary or contractual interest in the monument or otherwise alleged

       facts that would qualify it as the “apparent owner” of the monument, it has failed to

       establish a claim for relief under the Unclaimed Property Act.

          3. N.C.G.S. § 160A-193 (Abatement of Nuisances)

¶ 57         Thirdly, plaintiff asserts that the City violated N.C.G.S. § 160A-193 by

       declaring the monument to be a public nuisance and removing it without providing

       plaintiff with the required statutory notice, an opportunity to be heard, and a

       reasonable opportunity to make the monument safe. In view of the fact that N.C.G.S.

       § 160A-193 provides, in pertinent part, that “[a] city shall have the authority to

       summarily remove, abate, or remedy everything in the city limits, or within one mile

       thereof, that is dangerous or prejudicial to the public health or public safety,”

       N.C.G.S. § 160A-193(a), plaintiff contends that “the authority of a city to act under

       this statutory grant of authority [without notice] is expressly limited to those

       situations in which a building or other structure constitutes an imminent danger to

       the public health or safety, creating an emergency necessitating the structure’s

       immediate demolition,” and that “cities may not summarily demolish structures

       merely because it is quicker and easier to do so than providing the owners notice and

       an opportunity to be heard,” citing Monroe, 158 N.C. App. at 278 (2003)). According
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                           Opinion of the Court



       to plaintiff, even though the City “has alleged in public statements that the

       [monument] presented a danger to public safety, there is no evidence that such is the

       case.”

¶ 58            In addition, plaintiff contends that, “[i]f a city wishes to destroy a structure

       that does not pose an imminent threat to the public, then the city must follow the

       procedures required by [N.C.G.S.] §§ 160A-441 through 160A-450,” citing Newton v.

       City of Winston-Salem, 92 N.C. App. 446, 449 (1988), which require the City to

       “provid[e] the owner with notice, a hearing, and a reasonable opportunity to bring his

       or her dwelling into conformity with the housing code,” citing N.C.G.S. § 160A-443.

       In plaintiff’s view, the City “has unlawfully sought to use its statutory authority to

       abate nuisances which pose a threat to public health and safety by making claims

       which are patently bogus even under its own court filings in order to avoid the reach

       and limitation of [N.C.G.S. § 100-2.1].” Plaintiff contends that, if it were determined

       to be the owner of the monument, “it would necessarily follow that [p]laintiff has

       standing to defend the placement of the [monument] on [the courthouse property], as

       well as to invoke the arguments that the [monument] does not constitute a public

       nuisance under [N.C.G.S.] § 160A-193.”

¶ 59            A careful review of the record and the allegations contained in the amended

       complaint satisfies us that plaintiff lacks standing to challenge the City’s

       determination that the monument had become a public nuisance. N.C.G.S. § 160A-
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                           Opinion of the Court



       193(a) authorizes a city to “summarily remove, abate, or remedy everything in the

       city limits . . . that is dangerous or prejudicial to the public health or public safety.”

       In Monroe, a case upon which plaintiff places substantial reliance, the Court of

       Appeals concluded that N.C.G.S. § 160A-193 authorizes a city “to summarily

       demolish a building only if the building constitutes an imminent danger to the public

       health or safety, creating an emergency necessitating the building’s immediate

       demolition,” 158 N.C. App. at 278.         Otherwise, the city must comply with the

       procedures set forth in Chapter 160A, Article 19 (now Chapter 160D, Article 12),17

       including the requirement that it provide notice and an opportunity to be heard to

       the owner. Id.; see also Newton, 92 N.C. App. at 451–52 (holding that the city had

       failed to give the owner actual notice of its intent to demolish his property, in violation

       of the statutory notice requirements) (emphasis added).

¶ 60          N.C.G.S. § 160D-1203, which governs the demolition of a “dwelling” that is

       deemed to be “unfit for human habitation,” provides that

                     [w]henever a petition is filed with the public officer by a
                     public authority or by at least five residents of the
                     jurisdiction charging that any dwelling is unfit for human

              17 Although Chapter 160A, Article 19 (N.C.G.S. §§ 160A-441 et seq.) was repealed and
       substantively recodified in Chapter 160D, Article 12 (N.C.G.S. § 160D-1201 et seq.), the
       provisions upon which plaintiff relies are virtually unchanged. See An Act to Clarify,
       Consolidate, and Reorganize the Land-Use Regulatory Laws of the State, S.L. 2019-111, 2019
       N.C. Sess. Law 424. In light of this fact and the fact that the new statute is retroactively
       applicable, see An Act to Complete the Consolidation of Land-Use Provisions into One
       Chapter of the General Statutes, S.L. 2020-25, https://www.ncleg.gov/EnactedLegislation/
       SessionLaws/PDF/2019-2020/SL2020-25.pdf, we cite to the current statutory provisions in
       the text of this opinion.
  UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                     2022-NCSC-143

                                   Opinion of the Court



             habitation or when it appears to the public officer that any
             dwelling is unfit for human habitation, the public officer
             shall, if a preliminary investigation discloses a basis for
             such charges, issue and cause to be served upon the owner
             of and parties in interest in such dwellings a complaint
             stating the charges in that respect and containing a notice
             that an administrative hearing will be held before the
             public officer, or the officer’s designated agent, at a place
             within the county in which the property is located.

N.C.G.S. § 160D-1203(2) (emphasis added). An “owner” for purposes of N.C.G.S.

§ 160D-1203(2) is “the holder of the title in fee simple and every mortgagee of record,”

while “parties in interest” is defined as “[a]ll individuals, associations, and

corporations that have an interest of record in a dwelling and any that are in

possession of a dwelling.” N.C.G.S. § 160D-1202(1)–(2). In view of the fact that

plaintiff did not allege in the amended complaint that it had any proprietary or

contractual interest in the monument or that it has an “interest of record” or is “in

possession of” the monument, plaintiff is simply not a member of the class of persons

entitled to notice and an opportunity to be heard under N.C.G.S § 160D-1203(2). In

addition, N.C.G.S. § 160D-1201 et seq. only applies to “dwellings,” which is defined as

“[a]ny building, structure, manufactured home, or mobile home, or part thereof, used

and occupied for human habitation or intended to be so used[.]” N.C.G.S. §§ 160D-

102(15), 1201(a) (emphasis added). Given that plaintiff has failed to allege facts

pursuant to which the monument would qualify as a “dwelling” as defined above, its
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       removal is not subject to N.C.G.S. § 160D-1201 et seq.         As a result, plaintiff’s

       challenges to the City’s nuisance declaration are without merit.

       D. Federal Law Claims

¶ 61         In addition, plaintiff has advanced a number of arguments in reliance upon

       federal law in an apparent attempt to demonstrate that the amended complaint

       sufficiently alleged that the County owns the monument and that the City acted

       unlawfully in removing it. First, plaintiff asserts that the old courthouse was listed

       on the National Register of Historic Places in 2013 at the recommendation of the

       County and the North Carolina Department of Cultural and Natural Resources, and

       that this is significant because 54 U.S.C. § 302105(a) provides that the property

       owner must be given the opportunity to concur in or object to the property’s inclusion

       on the National Register before that property can be listed there. Plaintiff further

       asserts that “the evidence would show that the [monument] was not excluded from

       the application or from the designation” and that the County had failed to explain

       how it “could initiate and fund the process for [the] designation of [the courthouse] as

       a National Historic Landmark without owning the property in the first place[.]”

¶ 62         Secondly, plaintiff argues that, “[a]s a veteran’s memorial and a war grave for

       those who did not return home and listed on the National Register, the [monument]

       is arguably protected from injury or destruction by the ‘Veterans’ Memorial

       Preservation and Recognition Act of 2003,’ ” citing 18 U.S.C. § 1369 (2018), and
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       asserts that, “[u]nder Federal law, the term ‘veteran’ is defined to include persons

       who ‘served for ninety days or more in the active military or nav[a]l service during

       the Civil War,’ ” citing 38 U.S.C. § 1501 (2018). In plaintiff’s view, the City “ha[d] no

       lawful basis to declare the [monument] to be a public nuisance or to pre-emptively

       demand and then unilaterally remove it from a property listed on the National

       Register of Historic Places without prior permission or agreement,” nor may it do so

       without complying with the applicable state and federal laws, citing 18 U.S.C. § 1369

       (2018); 36 C.F.R. § 60.15; N.C.G.S. § 100-2.1(b). We are not persuaded by any of these

       arguments.

¶ 63         As an initial matter, we note that, like its arguments relating to the Unclaimed

       Property Act, plaintiff failed to assert any claim in reliance upon the Unclaimed

       Property Act in the amended complaint or present any argument in reliance upon

       that statute to the trial court or the Court of Appeals and, instead, simply adopted

       this argument from Judge Tyson’s dissent. For that reason, this argument is not

       properly before the Court. See Westminster Homes, 354 N.C. at 309; M.E., ¶ 65; Viar,

       359 N.C. at 402; N.C. R. App. P. 10(a). In addition, when considered in light of the

       record and the allegations contained in the amended complaint, plaintiffs’ arguments

       are completely devoid of merit. A careful reading of the relevant statutory provisions

       demonstrates that none of the federal statutes or regulations upon which plaintiff

       now relies creates a private cause of action authorizing plaintiff to enforce them. See
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                              2022-NCSC-143

                                            Opinion of the Court



       Warth v. Seldin, 422 U.S. 490, 500 (1975) (observing that “the standing question in

       such cases is whether the constitutional or statutory provision on which the claim

       rests properly can be understood as granting persons in the plaintiff’s position a right

       to judicial relief”); Spokeo, Inc. v. Robins, 578 U.S. 330, 341 (2016) (concluding that,

       even though Congress has the authority to create legal rights by statute, that “does

       not mean that a plaintiff automatically satisfies the injury-in-fact requirement

       whenever a statute grants a person a statutory right and purports to authorize that

       person to sue to vindicate that right”).18 As a result, plaintiff does not have the right

       to assert a claim against defendants on the basis of any of the statutory provisions

       mentioned in the dissent.

¶ 64          Aside from this fundamental procedural defect in its argument, plaintiff has

       failed to explain how the placement of the old courthouse property on the National

       Register of Historic Places had the effect of precluding the removal or relocation of

       the monument. In the event that plaintiff is seeking to invoke the National Historic

       Preservation Act, P.L. 89-665, now codified at 54 U.S.C. 300101 et seq., the only

       potentially relevant provision is 54 U.S.C. § 306108, which requires federal agencies,

       “prior to the approval of the expenditure of any Federal funds on [any Federal or

       federally assisted] undertaking or prior to the issuance of any license, [to] take into



              18Unlike claims brought under state law, which do not require a showing of “injury in
       fact,” Committee to Elect Dan Forest, ¶ 85, claims brought under federal law are subject to a
       traditional “injury-in-fact” requirement, Lujan, 504 U.S. at 560.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       account the effect of the undertaking on any historic property.” According to well-

       established federal law, the statutorily required review process “applies by its terms

       only to federally funded or federally licensed undertakings.” Nat’l Min. Ass’n v.

       Fowler, 324 F.3d 752, 760 (D.C. Cir. 2003) (quoting Sheridan Hist. Ass’n v.

       Christopher, 49 F.3d 750, 755 (1995)) (emphasis in Sheridan). In Monumental Task

       Committee, Inc. v. Foxx, a federal district court concluded, on facts similar to those at

       issue here, that, unless efforts by the City of New Orleans to remove a controversial

       monument were “either federally funded or federally licensed, [§ 306108] does not

       apply.” 240 F. Supp. 3d 487, 496 (E.D. La. 2017). As a result of the fact that plaintiff

       “[has] not [alleged or] argued, let alone presented any evidence, that removal of the

       [monument] [was] federally funded, permitted, approved, or licensed,” “[§ 306108] is

       inapplicable to the removal of the [monument].” Id. Plaintiff also argues that the

       City was required to comply with 36 C.F.R. § 60.15, but that regulation governs only

       how properties are removed from the National Register and says nothing about what

       happens when the property itself is relocated or even demolished altogether.

¶ 65         Finally, plaintiff’s contention that the monument is a “memorial and war

       grave” that is “protected from injury” or destruction under 18 U.S.C. § 1369 lacks

       merit given that the relevant statutory provision only applies to a “structure, plaque,

       statue, or other monument” that “is located on property owned by, or under the

       jurisdiction of, the Federal Government.” 18 U.S.C. § 1369(b)(2) (emphasis added).
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                                2022-NCSC-143

                                              Opinion of the Court



       Aside from the fact that plaintiff has not alleged, and the record does not otherwise

       reflect any basis for concluding, that the monument is located on federal land, 18

       U.S.C. § 1369 is a criminal statute, and “[p]rivate citizens have no standing to

       institute a federal criminal prosecution and no power to enforce a criminal statute.”

       Monumental Task Comm., Inc. v. Foxx, 157 F. Supp. 3d 573, 592 (E.D. La. 2016)

       (cleaned up); see also Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (holding that

       “a private citizen lacks a judicially cognizable interest in the prosecution or

       nonprosecution of another”).19 As a result, none of plaintiff’s arguments in reliance

       upon various provisions of federal law provide any basis for a determination that

       plaintiff has the right to maintain the present action against defendants.

       E. Dismissal with Prejudice

¶ 66          Finally, plaintiff argues that the trial court erred by dismissing its amended

       complaint with prejudice after ruling that plaintiff lacked standing to maintain a

       declaratory judgment action regarding ownership of the monument. In plaintiff’s

       view, “[a] dismissal for want of jurisdiction under Rule 12(b)(1) does not constitute an

       adjudication on the merits of the case” and “is without prejudice to a plaintiff’s ability

       to bring a second action which is factually and legally sufficient to establish



              19  Although plaintiff directs our attention to 24 U.S.C. § 279, which authorized the
       Secretary of the Army to furnish headstones for unmarked graves, including those of soldiers
       who served in the Union and Confederate armies, that statute was repealed in 1973. See
       Pub. L. 93-43, § 7(a)(1), (5), (7). In addition, the effect of this provision upon the viability of
       plaintiff’s claims is, at best, unclear.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       jurisdiction in the court before which the second action is brought,” citing

       Restatement (Second) of Judgments § 19 (1982). In addition, plaintiff argues that

       “[a] personal judgment for the defendant for lack of jurisdiction, although valid and

       final, does not bar another action by the plaintiff on the same claim,” citing

       Restatement (Second) of Judgments § 20 (1982)); Cline, 92 N.C. App. at 257. As a

       result, plaintiff concludes that “[a] court cannot make its order an adjudication on the

       merits” and dismiss the claim with prejudice “if it lacks the power to decide the merits

       of the case in the first place.”

¶ 67          A review of the relevant precedent discloses that both this Court and the Court

       of Appeals have held that the absence of standing can be raised in a motion to dismiss

       for failure to state a claim upon which relief can be granted pursuant to Rule 12(b)(6).

       See, e.g., Energy Investors Fund, L.P. v. Metric Constructors, Inc., 351 N.C. 331, 337

       (2000); Teague v. Bayer AG, 195 N.C. App. 18, 22 (2009). On the other hand, we have

       also consistently recognized that standing is a “necessary prerequisite to a court’s

       proper exercise of subject matter jurisdiction.” Willomere Cmty. Ass’n, 370 N.C. at

       561 (citations and quotation marks omitted); see also Thomas v. Oxendine, 280 N.C.

       App. 526, 2021-NCCOA-661, ¶ 18 (observing that “[s]tanding is required to confer

       subject matter jurisdiction”) (citing Wellons v. White, 229 N.C. App. 164, 176 (2013));

       Apple v. Commercial Courier Exp., Inc., 168 N.C. App. 175, 177 (2005) (noting that,

       “[i]f a party does not have standing to bring a claim, a court has no subject matter
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       jurisdiction to hear the claim”). In addition, our earlier decisions indicating that the

       absence of standing can be asserted by means of a motion to dismiss for failure to

       state a claim for which relief can be granted pursuant to Rule 12(b)(6) appear to rest

       upon the notion, which we have recently rejected, that standing for purposes of North

       Carolina law requires the allegation of an “injury in fact.” See Comm. to Elect Dan

       Forest, ¶ 66 (observing that, “in a common law action where actual injury is a

       necessary element of the claim, such as negligence, the proper disposition for failure

       to allege actual injury or damages is not dismissal for lack of standing, but dismissal

       for failure to state a claim upon which relief can be granted”).

¶ 68         “Although the practical consequence of dismissal of a complaint under Rule

       12(b)(6) or 12(b)(1) is the same—the case is dismissed—the legal effect is quite

       different.” Cline, 92 N.C. App. at 263. In the event that a complaint is dismissed for

       failure to state a claim, that decision constitutes a final judgment on the merits for

       res judicata purposes and bars the plaintiff from maintaining another action on the

       basis of this same claim. Rest. (Second) of Judgments § 19 cmt. d. (1982); Clancy v.

       Onslow Cnty., 151 N.C. App. 269, 272 (2002) (noting that “it is well settled in this

       State that a dismissal under Rule 12(b)(6) operates as an adjudication on the merits

       unless the court specifies that the dismissal is without prejudice” (cleaned up)). On

       the other hand, when a complaint is dismissed for lack of subject matter jurisdiction,

       that decision does not result in a final judgment on the merits and does not bar
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                          Opinion of the Court



       further action by the plaintiff on the same claim. Rest. (Second) of Judgments § 20

       cmt. e.; Street v. Smart Corp., 157 N.C. App. 303, 305 (2003) (observing that “a

       dismissal under [Rule 12]b(1) is not on the merits and thus not given res judicata

       effect” (cleaned up)).

¶ 69          In this case, the trial court dismissed the amended complaint on the basis of a

       determination that, since plaintiff lacked standing, it lacked jurisdiction over the

       subject matter of plaintiff’s claims. For the reasons set forth above, the trial court

       correctly concluded that plaintiff had failed to allege the infringement of a “legally

       enforceable right” sufficient to establish standing for purposes of North Carolina law.

       See Comm. to Elect Dan Forest, ¶ 85. Thus, since the trial court lacked subject matter

       jurisdiction over plaintiff’s claims, the amended complaint was properly dismissed

       pursuant to Rule 12(b)(1). N.C.G.S. § 1A-1, Rule 12(b)(1); Catawba Cnty. ex re.

       Rackley v. Loggins, 370 N.C. 83, 87 (2017). In view of the fact that the trial lacked

       jurisdiction over the subject matter of plaintiff’s claims, the trial court erred by also

       dismissing the amended complaint for failure to state a claim for which relief could

       be granted pursuant to Rule 12(b)(6), see Flowers v. Blackbeard Sailing Club, Ltd.,

       115 N.C. App. 349, 353 (1994) (vacating that portion of the trial court’s order

       dismissing the plaintiff’s complaint with prejudice after affirming the trial court’s

       dismissal decision based on lack of subject matter jurisdiction), disc. rev.

       improvidently allowed, 340 N.C. 357 (1995), with the Court of Appeals having erred
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                              2022-NCSC-143

                                          Opinion of the Court



       as well by affirming the trial court’s decision with respect to that issue. As a result,

       we vacate the portion of the trial court’s order dismissing the amended complaint

       with prejudice and remand this case to Superior Court, Forsyth County, with

       instructions to dismiss the amended complaint without, rather than with, prejudice.

                                       III.    Conclusion

¶ 70         Thus, we reaffirm our longstanding rule that a plaintiff must establish

       standing to bring an action pursuant to the Declaratory Judgment Act. See Goldston,

       at 361 N.C. at 33. As this Court held long ago, the Declaratory Judgment Act “does

       not license litigants to fish in judicial ponds for legal advice.” Lide v. Mears, 231 N.C.

       111, 117 (1949). For the reasons set forth above, we hold that the trial court did not

       err by dismissing the amended complaint for lack of standing. On the other hand, we

       further hold that the trial court erred by dismissing the amended complaint with,

       rather than without, prejudice. As a result, we affirm the Court of Appeals’ decision,

       in part; reverse the Court of Appeals’ decision, in part; and remand this case to

       Superior Court, Forsyth County, for further proceedings not inconsistent with this

       opinion.

             AFFIRMED, IN PART; REVERSED, IN PART; AND REMANDED.
              Chief Justice NEWBY concurring in the result only.


¶ 71          Plaintiff United Daughters of the Confederacy, North Carolina Division, Inc.,

       filed an amended complaint on 6 February 2019 against the City of Winston-Salem

       (the City), the County of Forsyth (the County), and Winston Courthouse, LLC

       challenging the City’s decision to remove a monument from Courthouse Square in

       Winston-Salem, North Carolina. In its amended complaint, plaintiff alleges that it is

       a nonprofit corporation organized under the laws of North Carolina, it is authorized

       to do business in the state, and it maintains its principal place of business in Wake

       County, North Carolina. Plaintiff describes its organization in the amended

       complaint solely with this language and does not identify who is involved in its

       organization or indicate where its members reside.1

¶ 72          In its amended complaint, plaintiff alleges that the City declared the

       monument a public nuisance and planned to move the monument from Courthouse

       Square. Plaintiff alleges that the removal process proposed by the City violates

       various rights of plaintiff, including freedom of speech, due process, and equal

       protection and constitutes an unlawful seizure. Plaintiff also claims the City’s actions

       “violate . . . [N.C.G.S.] Chapter 100, Section 100, et seq, the Protection of Monuments,

       Memorial[s,] and Works of Art Act” and infringe upon the rights, duties, privileges,


              1 Plaintiff does identify its local chapter, the James B. Gordon Chapter #211, which is
       based out of Winston-Salem, North Carolina, in its amended complaint. The local chapter,
       however, filed a notice of voluntary dismissal from the present case on 1 May 2019, prior to
       entry of the trial court’s order, and is not a party to this appeal.
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                 Newby, C.J., concurring in the result only



       obligations, liabilities, and immunities of the County and the United States

       Department of the Interior.

¶ 73         In its amended complaint, plaintiff asks for a declaratory judgment to

       determine the parties’ rights, duties, privileges, obligations, liabilities, and

       immunities with respect to the monument. Plaintiff also requests a declaratory

       judgment to determine whether the City misapplied N.C.G.S. § 160A-193 and City

       Ordinance 62-3(b) in declaring the monument a public nuisance. Additionally,

       plaintiff seeks a preliminary injunction enjoining defendants from altering,

       removing, or causing damage to the monument prior to a decision in the case. Because

       the City has since removed the monument from Courthouse Square, however, only

       plaintiff’s request for a declaratory judgment remains.

¶ 74         The task here is to determine whether the allegations in plaintiff’s amended

       complaint are sufficient to establish standing to seek a declaratory judgment.

       Standing is a necessary prerequisite to a court’s proper exercise of subject matter

       jurisdiction, Taylor v. City of Raleigh, 290 N.C. 608, 620–21, 227 S.E.2d 576, 583–84

       (1976), and standing is required to seek a declaratory judgment, see Goldston v. State,

       361 N.C. 26, 33, 637 S.E.2d 876, 881 (2006) (holding that the plaintiffs established

       standing before “consider[ing] the form of relief sought by [the] plaintiffs, who [had]

       filed a declaratory judgment action”). “The ‘gist of the question of standing’ is whether

       the party seeking relief has ‘alleged such a personal stake in the outcome of the
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                            2022-NCSC-143

                                Newby, C.J., concurring in the result only



       controversy as to assure that concrete adverseness which sharpens the

       presentation[s] of issues upon which the court so largely depends for illumination of

       difficult constitutional questions.’ ” Willowmere Cmty. Ass’n v. City of Charlotte, 370

       N.C. 553, 556–57, 809 S.E.2d 558, 561 (2018) (alteration in original) (quoting Stanley

       v. Dep’t of Conservation & Dev., 284 N.C. 15, 28, 199 S.E.2d 641, 650 (1973)). “Until

       a party has a real and vested interest in the subject matter of a lawsuit, an action

       will not lie.” Pierson v. Buyher, 330 N.C. 182, 186, 409 S.E.2d 903, 906 (1991).

¶ 75         Here the allegations of plaintiff’s amended complaint fail to establish standing.

       Although plaintiff identifies itself as a nonprofit corporation doing business in North

       Carolina, plaintiff fails to allege who comprises its organization and where its

       members live. Plaintiff does not identify any individual members of its organization

       in its amended complaint or allege the requirements for membership. Further, there

       is no indication in the amended complaint that any members of plaintiff’s

       organization reside in Winston-Salem or Forsyth County. Without more information

       regarding the membership of the organization and where its members reside, plaintiff

       has failed to demonstrate that its organization or its members have any interest in

       the monument that is the subject of this case. Moreover, because plaintiff failed to

       include sufficient allegations in its amended complaint regarding its membership and

       organizational   structure,   plaintiff   cannot     establish        taxpayer   standing   or

       associational standing. See Branch v. Bd. of Educ., 233 N.C. 623, 626, 65 S.E.2d 124,
         UNITED DAUGHTERS OF THE CONFEDERACY, N.C. DIV. V. CITY OF WINSTON-SALEM

                                             2022-NCSC-143

                                 Newby, C.J., concurring in the result only



       126 (1951) (“[W]here a plaintiff undertakes to bring a taxpayer’s suit . . . , his

       complaint must disclose that he is a taxpayer of the [political] subdivision.”); see also

       River Birch Assocs. v. City of Raleigh, 326 N.C. 100, 130, 388 S.E.2d 538, 555 (1990)

       (holding that a litigant may bring suit on an associational standing theory if “its

       members would otherwise have standing to sue in their own right” (quoting Hunt v.

       Wash. State Apple Advert. Comm., 432 U.S. 333, 343 (1977))). Further, plaintiff does

       not allege ownership or a legal interest in the monument.

¶ 76         Thus, the bare allegations set forth in plaintiff’s amended complaint are

       insufficient to establish standing. See Comm. to Elect Dan Forest v. Emps. Pol. Action

       Comm., 376 N.C. 558, 2021-NCSC-6, ¶ 82 (requiring “a person [to] allege[ ] the

       infringement of a legal right . . . [for] the legal injury itself [to] give[ ] rise to

       standing”). As such, the Court lacks subject matter jurisdiction over plaintiff’s claims.

       Because there is no subject matter jurisdiction over plaintiff’s claims, dismissal of

       plaintiff’s amended complaint without prejudice is proper. Therefore, I agree with the

       majority that the proper disposition is dismissal without prejudice. Accordingly, I

       concur in the result only.

             Justices BERGER and BARRINGER join in this concurring opinion.